Exhibit 10.1

 

MASTER LICENSE AGREEMENT

 

Dated October 31, 2016

 

Between

 

YUM! RESTAURANTS ASIA PTE. LTD.

 

And

 

YUM RESTAURANTS CONSULTING (SHANGHAI) COMPANY LIMITED

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINED TERMS

2

2.

GRANT OF LICENSE AND UNDERTAKING TO DEVELOP

8

3.

FEES, PAYMENTS AND REQUIRED EXPENDITURES

11

4.

OWNERSHIP, USE, PROTECTION AND SUBSTITUTION OF IP

13

5.

QUALITY ASSURANCE AND BRAND STANDARDS

19

6.

SUBLICENSES

22

7.

LEGAL COMPLIANCE

24

8.

RECORDKEEPING AND REPORTING

25

9.

CONFIDENTIALITY

26

10.

NON-COMPETITION

26

11.

INDEMNIFICATION AND INSURANCE

27

12.

ASSIGNMENT

28

13.

TERM AND RENEWAL

29

14.

BREACH

29

15.

ADDITIONAL REMEDIES

33

16.

POST-TERM OBLIGATIONS

34

17.

DISPUTE RESOLUTION

35

18.

REPRESENTATIONS AND WARRANTIES

37

19.

GENERAL PROVISIONS

38

 

EXHIBITS

 

Exhibit A

—

Brands and Brand Owners

Exhibit A-1

—

Taco Bell Brand Development Initiative

Exhibit B

—

Categories and Sources of Brand Standards

Exhibit C

—

Cross Licensed IP

Exhibit D

—

Licensor Purchase Right Procedures

Exhibit E

—

Guaranty

 

i

--------------------------------------------------------------------------------


 

MASTER LICENSE AGREEMENT

 

THIS MASTER LICENSE AGREEMENT (this “Agreement”) is made and entered into this
31st day of October, 2016 (the “Effective Date”) by and between Yum! Restaurants
Asia Pte. Ltd., a private limited company organized and existing under the laws
of Singapore, having its offices at 99 Bukit Timah Road, #06-00, Singapore
229835 as “master licensee” (for purposes of this Agreement, “Licensor”), and
Yum Restaurants Consulting (Shanghai) Company Limited, a company organized under
the laws of the People’s Republic of China, having its offices at 16/F Two Grand
Gateway, 3 Hongqiao Road, Shanghai, the People’s Republic of China as “master
sublicensee” (for purposes of this Agreement, “Licensee”).  Licensor and
Licensee are sometimes referred to in this Agreement individually as a “Party”
and collectively as the “Parties”.

 

RECITALS

 

A.            Prior to the Effective Date, the business division of Yum!
Brands, Inc. (“Yum”), known as Yum! Restaurants China (“YumChina”), has been
primarily responsible for the conduct of the Brand Restaurant Businesses within
the People’s Republic of China (the “PRC”), and YumChina, by virtue of its
status as a business division of Yum and the various International Franchise
Agreements entered into from time to time, has been entitled to use certain
trademarks and other IP of Yum and its Subsidiaries in connection with such
business activities.

 

B.            Prior to or on the Effective Date, the businesses and assets of,
and the Subsidiaries of Yum included in, YumChina will be contributed, assigned,
transferred, conveyed and delivered to Yum China Holdings, Inc., a Delaware
corporation (“SpinCo”) and on or about the Effective Date, Yum will distribute
to its stockholders the shares of SpinCo owned by Yum, making SpinCo a separate
public company, independent from Yum.

 

C.            In connection with such contribution, assignment, transfer,
conveyance, delivery and distribution, the Parties desire to enter into a
license of and to certain trademarks and other IP of Yum and its remaining
Subsidiaries, as further described in this Agreement, in order for SpinCo and
its Subsidiaries to continue the operation of the Brand Restaurant Businesses in
the Territory.

 

D.            Licensor is a wholly-owned indirect Subsidiary of Yum and has the
right to license the trademarks and other IP of Yum and its Subsidiaries
necessary for SpinCo and its Subsidiaries to continue to operate the Brand
Restaurant Businesses in the Territory; Licensee is a wholly-owned indirect
Subsidiary of SpinCo and the entity through which SpinCo intends to continue to
operate the Brand Restaurant Businesses in the Territory from and after the
Effective Date.

 

E.            SpinCo shall guarantee the obligations of Licensee under this
Agreement by executing the form of Guaranty set forth in Exhibit E.

 

F.            The Parties desire that the scope of the license granted pursuant
to this Agreement will include trademarks and other IP of Yum and its
Subsidiaries used by YumChina in the conduct of the Brand Restaurant Businesses
prior to the Effective Date, and will also include, as expressly set out in this
Agreement, certain additional trademarks and other IP of Yum and its
Subsidiaries that may come into existence after the Effective Date and during
the Term.

 

In consideration of the foregoing and the mutual covenants and consideration set
forth herein, the receipt and sufficiency of which are hereby acknowledged,
Licensor and Licensee agree as follows:

 

--------------------------------------------------------------------------------


 

1.            DEFINED TERMS As used in this Agreement, the following terms have
the meanings set forth below. Additional terms used in this Agreement are
defined as they appear in the body of this Agreement and are referenced in the
chart at the end of this Section.

 

“Additional Brands” means any brand, other than the Brands, that Licensor may,
in the future, develop, own or control and for which there exists a branded
Restaurant System.

 

“Affiliate” means, with respect to any named person or entity, any other person
or entity controlling, controlled by, or under common control with the named
person or entity.  As used in this Agreement, unless expressly noted otherwise,
each applicable Affiliate of Licensor after giving effect to the separation of
YumChina from Yum shall be deemed as included in the definition of Licensor for
each provision where Licensor is granting rights pursuant to the terms and
conditions hereof or where Licensor is acknowledged or agreed to be the owner of
IP.

 

“Annual Strategic Plan” means Licensee’s annual plan for the Brands in the
Territory during the upcoming calendar year.  Topics for the Annual Strategic
Plan should include:  (i) material changes to existing Brand Standards or Brand
Products; (ii) an overview of proposed advertising and marketing programs for
each Brand; (iii) development plans for new Restaurants; (iv) an overview of
third party sublicensing for the Brands; (v) any recommendations or proposals
from Licensee regarding New Business Opportunities and/or Additional Brands,
subject to Section 2.4 (and in each case, the terms upon which it may, in
Licensor’s sole discretion, be licensed to Licensee); and (vi) Licensee’s
progress with respect to the Taco Bell Brand Development Initiative..

 

“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
U.S., the Terrorism Sanctions Regulations (Title 31, Part 595 of the U.S. Code
of Federal Regulations), the Foreign Terrorist Organizations Sanctions
Regulations (Title 31, Part 597 of the U.S. Code of Federal Regulations), the
Cuban Assets Control Regulations (Title 31, Part 515 of the U.S. Code of Federal
Regulations), the USA PATRIOT Act, and all other present and future laws,
policies, lists and any other requirements of any Governmental Authority
(including the United States Department of Treasury Office of Foreign Assets
Control and any government agency outside the U.S.) addressing or in any way
relating to terrorist acts and/or acts of war.

 

“Benchmark Year” means each calendar year immediately preceding the
corresponding Measurement Period. To illustrate, the first Benchmark Year is
January 1, 2016 through December 31, 2016 (corresponding to the first
Measurement Period of January 1, 2017 through December 31, 2021) and the second
Benchmark Year is January 1, 2017 through December 31, 2017 (corresponding to
the second Measurement Period of January 1, 2018 through December 31, 2022).

 

“Brand” means individually each, and “Brands” means collectively all, of the
branded Restaurant Systems identified in Exhibit A, and which are primarily
known by their respective brand and business names (“Brand Names”) currently
known separately as “KFC” (or “Kentucky Fried Chicken”), “Pizza Hut” including
its icon, “the Red Roof”, and “Taco Bell” including its icon, “the Bell”
(including the Mandarin language equivalents and derivatives thereof).

 

“Brand Business IP” means the IP, other than the Core Brand IP, used in
connection with the conduct of the Brand Restaurant Businesses.

 

“Brand Owners” means the entities that own the Brands as set forth in Exhibit A.

 

“Brand Restaurant Businesses” means the full range of business activities
performed in the licensing and/or operation of businesses conducted through
Restaurants, including all the related

 

2

--------------------------------------------------------------------------------


 

development, promotional, and support activities.  “Brand Restaurant Business”
means any of the Brand Restaurant Businesses relating to a Brand.

 

“Brand Standards” means the standards, specifications and requirements for the
commercial use of the Brand System IP in the conduct of the Brand Restaurant
Businesses and in the development and operation of the Restaurants under the
Brands (including Brand Trademark usage, maintenance and registration standards;
food safety and other quality assurance processes; governance protocols; and
Restaurant design, inspection and maintenance processes) as established by
Licensor, all subject to updating and amendment, from time to time, as specified
in Section 5.3.  Exhibit B includes a list of categories of Brand Standards and
the source of each.

 

“Brand System IP” means the collection of IP of Yum and its Subsidiaries used in
connection with the conduct of the Brand Restaurant Businesses, comprised of the
Core Brand IP, together with that portion of the Brand Business IP existing as
of the Effective Date.

 

“Business Days” means all days that are not weekends or national holidays under
the laws of the country in which the Party obligated to make the referenced
payment, give the referenced notice, exercise the referenced right, or perform
the referenced obligation resides.

 

“Change of Control” of Licensee or SpinCo means the occurrence of one or more of
the following events:

 

(1)           Licensee ceases to be a wholly-owned direct or indirect subsidiary
of SpinCo;

 

(2)           any direct or indirect, voluntary or involuntary, sale, lease,
assignment, conveyance, gift, pledge, mortgage, encumbrance or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of Licensee or SpinCo, determined together with its
Subsidiaries on a consolidated basis, or a material portion of such assets
related to any of the Brands, to any person or entity that is a Competitor or to
any group of related persons or entities (as the term group is interpreted for
purposes of Section 13(d) of the United States Securities Exchange Act of 1934,
as amended (a “Group”)) where any member of such Group is a Competitor;

 

(3)           the consummation of any plan of merger, consolidation, share
exchange, tender offer or combination (any such transaction, a “Business
Combination”) directly or indirectly involving Licensee or SpinCo and any
Competitor;

 

(4)           any person, entity or Group, alone or together with its
Affiliates, is the beneficial owner, directly or indirectly, of capital stock or
other securities of SpinCo representing twenty percent (20%) or more of SpinCo’s
then outstanding common stock or twenty percent (20%) or more of SpinCo’s then
outstanding capital stock or other securities having general voting rights and
such person or entity, or any member of such Group, is a Competitor; or

 

(5)           any person, entity or Group, alone or together with its
Affiliates, has the power, directly or indirectly, to direct the business,
management, operations or policies of Licensee or SpinCo, whether through the
ownership of voting securities, by contract or otherwise, and such person or
entity, or any member of such Group, is a Competitor.

 

“Competing Business” means (a) any business that offers for sale as a principal
food product for consumption by consumers any food product (including pizza,
pasta, ready-to-eat chicken and Mexican-style food) that is substantially
similar to any of the Brand Products and any business that grants franchises,
licenses or similar arrangements to others to operate such a business (as used
in this definition, a product is a “principal food product” if the sale of such
product generates more than twenty percent (20%) of all product revenues of the
business either in the Territory or in the world) and (b) the following

 

3

--------------------------------------------------------------------------------


 

businesses:  McDonald’s, Domino’s Pizza, Papa John’s Pizza, Chick-fil-A, Dicos,
Little Caesars Pizza, Burger King, Chipotle, Subway, Olive Garden Italian
Kitchen, and Popeye’s Louisiana Kitchen.  Licensor may reasonably update the
list of Competing Businesses in (b) to reflect changes in Competing Businesses,
but not more than once each calendar year during the Term, and provided, that no
update which adds a new Competing Business shall be deemed to prohibit an
interest in such Competing Business that pre-dates such update.

 

“Competitor” means a person or entity that is directly or indirectly Engaged in
a Competing Business or is an Affiliate of a person or entity that is directly
or indirectly Engaged in a Competing Business. In this context “Engaged” or
“Engages” means to engage in, maintain, operate, assist, be occupied or
associated with, have any financial or beneficial interest in, or otherwise
participate in a specified business or activity, whether as an owner,
stockholder, member, partner, lender, director, manager, officer or employee,
licensor, advisor or consultant, or otherwise.

 

“Confidential Information” means trade secrets, know-how, and other proprietary
knowledge or confidential information of a Party and its Affiliates, including
(i) with respect to Licensor and its Affiliates, the Brand System IP and all
confidential knowledge and information concerning the Restaurant Systems
operating under the Brands or necessary or useful to the development or
operation of Restaurants, including technology, designs, concepts, ideas,
information, formulas, recipes, studies, plans, reports, analyses, compilations,
strategies, programs, data, methods, techniques or processes regarding each
Brand’s services, products, methods of doing business, markets, customer data,
profits, sales, or other financial information that derives independent economic
value, actual or potential, from not being generally known to the public or to
other persons who can obtain economic value from its disclosure or use, and
(ii) with respect to Licensee and its Affiliates, all confidential information
related to its operation of the Brand Restaurant Businesses (other than
information constituting Confidential Information of Licensor). Confidential
Information does not include information which: (i) the non-disclosing Party can
demonstrate became known to the Party by proper means before the disclosure
thereof by the disclosing Party or its Affiliates, (ii) at or after the time of
such disclosure, had become or later becomes a part of the public domain other
than in breach of this Agreement or any Sublicense, or (iii) the non-disclosing
Party receives through proper publication or communication from an independent
third party having the right to disclose the same.

 

“Core Brand IP” means the following IP of Yum and its Subsidiaries, including,
for periods prior to the Effective Date, Subsidiaries of Yum which subsequently
become Subsidiaries of SpinCo: (i) the “Brand Trademarks”, which are comprised
of the Brand Names, and versions thereof, incorporating all or a portion of a
Brand Name, together with all trademarks, service marks, trade names, domain
names, logos, commercial symbols and all other source indicators and other
similar rights, whether registered or unregistered, authorized by Licensor now
and in the future for use in connection with the conduct of the Brand Restaurant
Businesses; (ii) the “Brand Marketing Materials”, which are comprised of all the
advertising, marketing, promotional and public relations materials in every
medium, used directly or indirectly to promote the Brand Restaurant Businesses;
(iii) the “Brand Products”, which are comprised of all products (and associated
know-how, including recipes, cooking methods and restaurant equipment
modifications or customizations developed or commissioned for the production of
products) and services authorized for sale or promotion at Restaurants; and
(iv) the “Brand Restaurant Designs”, which are comprised of the prototypical
architectural plans, designs, layouts, design concepts, drawings and
specifications for Restaurants. Core Brand IP includes Future Core IP.

 

“Customer Data” means (i) any information or data  identifying, describing,
concerning or generated by prospective, actual or past customers, website
visitors or other social media contacts of any of the Brand Restaurant
Businesses operating in the Territory, including all other customer information
in any database, regardless of the source thereof, and (ii) any information or
data related to any of the foregoing (including customer lists, reports, forms,
methodologies, segmentations and statistical data,

 

4

--------------------------------------------------------------------------------


 

whether individually or in the aggregate). For the purpose of this Agreement,
Customer Data shall include only information or data that has been collected,
generated, or used by a Brand Restaurant Business.  The term “Customer Data”
shall not include any customer information or data, including general market or
customer insight research, that is generated, collected, or used by the Licensee
for purposes other than as described in the preceding sentence, above.

 

“Future Brand Business IP” means Brand Business IP, other than the Brand System
IP, that is developed or acquired by Licensee or any of its Affiliates or any of
the Sublicensees after the Effective Date for use in the conduct of the Brand
Restaurant Businesses and that is an extension, derivative or new version of
existing Brand System IP or is useable in the commercialization of the Core
Brand IP.

 

“Future Core IP” means additional IP of the types described in clauses
(i) through (iv) in the definition of Core Brand IP for use in the conduct of
the Brand Restaurant Businesses that is modified, developed or acquired after
the Effective Date.

 

“Good Standing” means that Licensee is in full compliance with all of its
obligations under Applicable Laws, this Agreement, and each other agreement
between Licensee and Licensor or any of its Affiliates (including all payment
obligations), that each of Licensee’s Affiliates is in full compliance with all
of its obligations under Applicable Laws, each Sublicense and each agreement
between such Affiliate and Licensor or any of its Affiliates, and that all such
obligations have been satisfied on a timely basis.

 

“Governmental Authority” means any national, federal, provincial, state, county,
municipal or local governmental and quasi-governmental agency, commission or
authority, including any taxing authority.

 

“IP” means all trademarks, service marks, trade dress, look and feel rights,
copyrights, database rights, patents, trade secrets, domain names, know-how,
show-how and proprietary information and Confidential Information, tangible and
intangible, including all legally cognizable versions of any such intellectual
property such as derivative works, colorable imitations, extensions,
modifications, improvements, derivations, adaptations, localizations,
translations, transliterations, or compilations of any kind.

 

“Lists” means the lists prepared by the U.S. government identifying those
persons with whom U.S. parties are prohibited from doing business, including,
and as they may change from time to time: (i) the Specially Designated Nationals
List (http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt);
(ii) Executive Order 13324
(http://www.treasury.gov/offices/enforcement/ofac/programs/ terror/terror.pdf);
(iii) Executive Order 13382 (http://www.state.gov/t/isn/c22080.htm); and
(iv) Executive Order 12938 (http://www.state.gov/t/isn/c15233.htm).

 

“Measurement Period” means each rolling five (5) calendar year period throughout
the Term, beginning January 1, 2017. To illustrate, the first Measurement Period
is January 1, 2017 through December 31, 2021 and the second Measurement Period
is January 1, 2018 through December 31, 2022.

 

“Prime Rate” shall mean the rate that Bloomberg displays as “Prime Rate by
Country United States” at http://www.bloomberg.com/quote/PRIME:IND or on a
Bloomberg terminal at PRIMBB Index or, in the absence of Bloomberg displaying
such rate, such other rate as Licensor may reasonably determine as the
equivalent rate.

 

“Restaurant” means each of the retail restaurant facilities that is primarily
identified by a Brand Name and/or uses Brand System IP and that conducts the
offer and sale of authorized products and services through dine-in, carry-out,
catering, delivery, kiosk, on-line methods of distribution, centralized

 

5

--------------------------------------------------------------------------------


 

kitchens/commissaries, and such other methods of distribution as the Parties may
mutually agree, including the offer of premiums, and all other related
promotional activities (but does not include the sale of any products for
resale).

 

“Restaurant System” means the collection of procedures, policies, standards,
specifications and other distinguishing elements, created or acquired in
connection with the development and operation of a restaurant concept, but
expressly excluding any test concept.

 

“Sublicense” means any agreement between Licensee and any Affiliate or third
party (including any development agreement, trademark license contract or
franchise agreement), granting such Affiliate or third party the right to
operate one or more Restaurants under the applicable Brand in the Territory,
including the Existing Sublicenses and the Future Sublicenses.  Each Sublicense
must be Brand-specific.

 

“Sublicensee” means any Affiliate of Licensee or any third party that is or
becomes a party to an Existing Sublicense or a Future Sublicense.

 

“Sublicensee Change of Control” means, as to any Sublicensee, the occurrence of
one or more of the following events:

 

(1)          any direct or indirect, voluntary or involuntary, sale, lease,
assignment, conveyance, gift, pledge, mortgage, encumbrance or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of such Sublicensee, determined together with its Subsidiaries
on a consolidated basis, or a material portion of such assets related to any of
the Brands, to any person or entity that is a Competitor or to any Group where
any member of such Group is a Competitor;

 

(2)          the consummation of any Business Combination directly or indirectly
involving such Sublicensee and any Competitor;

 

(3)          any person, entity or Group, alone or together with its Affiliates,
is the beneficial owner, directly or indirectly, of capital stock or other
securities of such Sublicensee representing twenty percent (20%) or more of such
Sublicensee’s then outstanding common stock (or other equity ownership
interests) or twenty percent (20%) or more of such Sublicensee’s then
outstanding capital stock or other securities having general voting rights and
such person or entity, or any member of such Group, is a Competitor; or

 

(4)          any person, entity or Group, alone or together with its Affiliates,
has the power, directly or indirectly, to direct the business, management,
operations or policies of such Sublicensee, whether through the ownership of
voting securities, by contract or otherwise, and such person or entity, or any
member of such Group, is a Competitor.

 

“Subsidiary” means with respect to any entity, any corporation, limited
liability company, joint venture, partnership or other entity, of which such
first entity (a) beneficially owns, either directly or indirectly, more than 50%
of (i) the total combined voting power of all classes of voting securities,
(ii) the total combined equity interests, or (iii) the capital or profit
interests, or (b) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.

 

“Taco Bell Brand Development Initiative” means the specific development
initiative for the Taco Bell Brand in the Territory set forth in Exhibit A-1, as
such exhibit may be supplemented over time by agreement of the Parties in
connection with the Annual Strategic Consultation, taking into consideration

 

6

--------------------------------------------------------------------------------


 

new Taco Bell Restaurant development in comparable markets, projected Taco Bell
Brand growth, the market environment and demand for the Taco Bell Brand in the
Territory, and current Taco Bell performance in the Territory.

 

“Tax Matters Agreement” means the Tax Matters Agreement to be entered into by
and between Yum and SpinCo in connection with the separation of YumChina from
Yum and the distribution to Yum’s stockholders of the shares of SpinCo owned by
Yum.

 

“Taxes” means all taxes (including value added taxes), levies, imposts, duties,
charges or fees, in each case in the nature of a tax and imposed by any
Governmental Authority, whether collected by withholding or otherwise, and any
interest, additions to tax or penalties applicable thereto.

 

“Territory” means the PRC, as geographically constituted on the Effective Date,
excluding Hong Kong Special Administrative Region, Macau Special Administrative
Region and Taiwan.

 

“Term” means, collectively, the “Initial Term” and any “Renewal Term” as
described in Sections 13.1 and 13.2.

 

“Transfer” means to sell, assign, convey, give away, pledge, mortgage, grant a
security interest in or lien against, license, or otherwise transfer or
encumber, or any sale, assignment, conveyance, gift, pledge, mortgage, grant of
security interest, lien, license, or other transfer or encumbrance.

 

The following terms are defined in the referenced Section, paragraph, or Recital
of this Agreement:

 

Defined Term

 

Section

Administered Rules

 

17.3

Advertising Assessment

 

3.2

Agreement

 

Preamble

Annual Strategic Consultation

 

5.4

Appeal Procedure

 

17.3.7

Applicable Laws

 

7.1

Arbitration Request

 

17.3

Assigned Payments

 

6.1.2

Bank

 

14.1.6.B

Clearance Activities

 

4.3.1

CPR

 

17.2.2

Cross Licensed IP

 

4.1.1

Effective Date

 

Preamble

Enforcement Activities

 

4.3.1

Existing Sublicenses

 

6.1

Future Sublicenses

 

6.2

Governmental Approvals

 

6.3.5

Grace Period

 

3.4.1

Gross Revenue

 

3.1

Indemnitees

 

11.1

Initial Term

 

13.1

Late Payment

 

14.1.6.B

Letter of Credit

 

14.1.6.B

Licensee

 

Preamble

 

7

--------------------------------------------------------------------------------


 

Licensee Releasing Parties

 

4.1.2.B

Licensor

 

Preamble

Licensor Purchase Right

 

15.4.5

Licensor Released Parties

 

4.1.2.B

New Business Opportunity

 

2.4

Non-Restated Sublicense

 

6.1

Original Award

 

17.3.7

Party(ies)

 

Preamble

Payment Default

 

14.1.6.A

Payment Dispute Notice

 

14.1.6.C

PRC

 

Recital A

Registration Activities

 

4.3.1

Renewal Term

 

13.2

Restated Sublicense

 

6.1

ROFR Agreement

 

2.4.1

ROFR Notice

 

2.4.1

SGM Breach

 

2.1.3.A

SGM Calculation Statement

 

2.1.3.A

SGM Report

 

2.1.3.A

Sales Growth Metric

 

2.1.3

Secured Amount

 

14.1.6.B

SpinCo

 

Recital B

Transaction Tax

 

3.5.3

Underpayment

 

14.1.6.B

Yum

 

Recital A

YumChina

 

Recital A

 

2.            GRANT OF LICENSE AND UNDERTAKING TO DEVELOP

 

2.1          Grant of IP Licenses.  Licensor hereby grants Licensee the
exclusive right and license, and Licensee hereby assumes the obligation, to use
the Brand System IP to operate Brand Restaurant Businesses in the Territory,
inclusive of the right to sublicense the Brand System IP needed in order to
operate the Restaurants to Sublicensees under Sublicenses for the sole purpose
of operating Restaurants in the Territory, provided that, except for Licensee’s
right to operate a limited number of Restaurants for test purposes in compliance
with the terms of the form Sublicense as if Licensee were the Sublicensee and
Licensor were the Sublicensor under such Sublicense, (i) Restaurants may be
operated only by Sublicensees under Sublicenses; and (ii) only those Affiliates
of Licensee that are Sublicensees have the right to use the Brand System IP and
then only in compliance with the applicable Sublicense.

 

2.1.1       The license granted hereunder is separable as to each of the Brands,
as identified by each separate Brand Name used to identify each of the Brand
Restaurant Businesses, and the license for each Brand and the associated Brand
System IP may be separately assigned, modified, renewed, terminated and enforced
by Licensor, in all cases subject to the terms herein.

 

2.1.2       Licensee shall use its commercially reasonable best efforts to
increase the revenues of the Brand Restaurant Businesses during the Term.

 

2.1.3       Without limitation of Section 2.1.2, subject to Sections 2.1.3.A,
through 2.1.3.E, Licensee shall cause the average annual Gross Revenue for each
Brand Restaurant Business for

 

8

--------------------------------------------------------------------------------


 

each Measurement Period to exceed the Gross Revenue of such Brand Restaurant
Business for the applicable Benchmark Year (“Sales Growth Metric”).

 

A.            Within sixty (60) days after the beginning of each calendar year
during the Term, Licensee shall calculate the average annual Gross Revenue for
the relevant Measurement Period and the Gross Revenue for the relevant Benchmark
Year for each Brand Restaurant Business and prepare and deliver to Licensor a
written statement setting forth in reasonable detail its determination of the
average annual Gross Revenue for the relevant Measurement Period and the Gross
Revenue for the relevant Benchmark Year with respect to each Brand Restaurant
Business (each, an “SGM Calculation Statement”).  In the event Licensee’s SGM
Calculation Statement indicates a Brand Restaurant Business has failed to meet
the Sales Growth Metric (an “SGM Breach”), Licensee may include with the SGM
Calculation Statement a report setting forth specific factors, if any, beyond
its reasonable control as the predominant cause for such SGM Breach (the “SGM
Report”).

 

B.            Without limitation of Licensor’s rights under Section 8.3,
Licensor and its representatives shall have the right to inspect Licensee’s
books and records with respect to each Brand Restaurant Business, upon
reasonable prior notice to Licensee and for purposes reasonably related to the
verification of the SGM Calculation Statement, the SGM Report, if any, and any
additional information relating to the Sales Growth Metric.

 

C.            In the event the SGM Calculation Statement indicates that the
Sales Growth Metric has been satisfied and Licensor agrees with the SGM
Calculation Statement, Licensor shall provide written notice to Licensee
confirming that the Sales Growth Metric has been satisfied for that particular
Measurement Period within thirty (30) days after receipt of the SGM Calculation
Statement.

 

D.            In the event an SGM Breach has occurred and Licensee has not
included an SGM Report with the SGM Calculation Statement, Licensor shall
provide written notice to Licensee confirming such SGM Breach within thirty (30)
days after receipt of the SGM Calculation Statement.  Failure to submit an SGM
Report with the SGM Calculation Statement shall be deemed a waiver of Licensee’s
right to submit an SGM Report for the relevant Measurement Period.

 

E.            In the event an SGM Breach has occurred and Licensee has included
an SGM Report with the SGM Calculation Statement, Licensor shall consider the
SGM Report in good faith, while also taking into account factors within
Licensee’s control, such as Licensee’s use of free cash and the amount of
capital investments for Brand development, judged on both an historical and
competitive basis.  If Licensor, in its reasonable discretion, determines that
the SGM Breach was predominantly caused by factors beyond Licensee’s reasonable
control, Licensor shall waive the SGM Breach with respect to the relevant Brand
Restaurant Business and shall provide written notice to Licensee so indicating
within thirty (30) days after receipt of the SGM Calculation Statement.  If
Licensor, in its reasonable discretion, determines that the SGM Breach was not
predominantly caused by factors beyond Licensee’s reasonable control, Licensor
shall provide written notice to Licensee confirming that an SGM Breach has
occurred within thirty (30) days after receipt of the SGM Calculation Statement.

 

In the event of two (2) consecutive SGM Breaches for a Brand Restaurant
Business, Licensor shall be entitled to exercise its rights under
Section 15.4.4.

 

9

--------------------------------------------------------------------------------


 

2.2          Territorial Protections.  During the Term and provided that
Licensee and its Affiliates remain in Good Standing (including in compliance
with Sections 2.1.2 and 2.1.3), Licensor shall not establish or operate, or
grant any other person or entity the right to establish or operate, a Brand
Restaurant Business in the Territory or any rights to use the Brand System IP in
Restaurants in the Territory.

 

2.3          Licensor’s Reserved Rights.  Licensee acknowledges and agrees that
this Agreement grants Licensee only the right to operate the Brand Restaurant
Businesses in the Territory during the Term. Licensor and its Affiliates have
and retain all rights not granted to Licensee under this Agreement and may,
without notice to Licensee: (a) establish and operate, or grant any person or
entity the right to establish and operate, Brand Restaurant Businesses, and use
the Brand System IP, outside the Territory or after the Term, and (b) engage in
any business in the Territory provided the conduct of the business is not in
conflict with the provisions of Section 2.2 and Section 2.4.

 

2.4          Licensee’s Rights of First Refusal.  Notwithstanding Section 2.3,
if during the Term, (i) Licensor proposes to engage, directly or indirectly, in
any business in the Territory unrelated to the Brand Restaurant Businesses but
utilizing all or any part of the Core Brand IP (a “New Business Opportunity”),
or (ii) Licensor develops or acquires an Additional Brand, then Licensor shall
offer Licensee a right of first refusal in accordance with this Section 2.4.

 

2.4.1       Within a reasonable period of time following the occurrence of an
event described in Section 2.4.(i) or (ii) (regardless of whether Licensor
proposes to act on a unilateral voluntary basis or in response to an approach or
offer from a third party) and subject to the conditions in Section 2.4.2,
Licensor shall notify Licensee in writing of the New Business Opportunity or the
Additional Brand (the “ROFR Notice”). The ROFR Notice will offer Licensee the
first opportunity, on an exclusive basis, to negotiate rights to the New
Business Opportunity or the Additional Brand in the Territory. Licensee shall
accept or reject the offer to negotiate in writing within thirty (30) days
following the date of the ROFR Notice. Licensee’s failure to accept or reject
the offer in writing within the stated time period shall be deemed to be a
rejection of the offer. If Licensee accepts the offer to negotiate rights to the
New Business Opportunity or the Additional Brand in the Territory, Licensor and
Licensee will negotiate the applicable business terms on an exclusive basis for
a period of ninety (90) days following the date of Licensee’s written acceptance
notice, any such terms to be evidenced by a separate agreement between the
Parties or their designees (a “ROFR Agreement”). If the Parties have not entered
into a ROFR Agreement for the New Business Opportunity or Additional Brand
within the ninety (90) day exclusivity period, then, unless the Parties mutually
agree in writing to extend the exclusive negotiation period before the
expiration of such exclusivity period, Licensee’s rights with respect to the New
Business Opportunity or Additional Brand in the Territory shall terminate and
Licensor shall have the right directly, or indirectly through its Affiliates or
third parties, to operate the New Business Opportunity or Additional Brand in
the Territory, without any further obligation to Licensee.

 

2.4.2       Licensee’s right of first refusal shall be applicable: (i) only
during such time that Licensee and its Affiliates are in Good Standing; (ii) on
terms and conditions no less favorable to Licensee than those then offered by
Licensor to other third parties, excluding, however (but, nonetheless, fully
disclosing to Licensee on a timely basis for its overall appraisal) any one time
“development incentives,” such as for market entry, new units, test concepts or
other forms of growth initiatives which may be offered, from time to time, for
limited periods less than the full term of the applicable franchise or license
grant; and (iii) with respect to any Additional Brand, only after the business
of the Additional Brand is deemed by Licensor, using its reasonable

 

10

--------------------------------------------------------------------------------


 

judgment, to be tested and fully operational.  In the event Licensee believes
Licensor has failed to provide the ROFR Notice in a timely manner, Licensee’s
sole remedy shall be to provide written notice to Licensor of such alleged
failure.  For the convenience of the Parties, the Parties will endeavor to
discuss any applicable right of first refusal primarily during the Annual
Strategic Consultation.

 

3.            FEES, PAYMENTS AND REQUIRED EXPENDITURES

 

3.1          Royalty.  In consideration for the license granted under
Section 2.1, Licensee shall pay to Licensor a continuing royalty fee in an
amount equal to three percent (3%) of the Gross Revenue of any kind derived from
the operation of the Restaurants in the Territory. For purposes of this
Agreement, the term “Gross Revenue” shall mean the total of all cash or other
payments (including the fair value of an exchange and all payments by check,
credit, or charge account, regardless of whether the checks, credits, or charge
accounts are ultimately paid) paid or payable at the Restaurant level for the
sale or use of any products, goods, or services that are sold at or from any
Restaurant in the Territory, excluding value added taxes and governmental
surcharges imposed with respect to such sales by Governmental Authorities, and
then only if the amount of such value added taxes or governmental surcharges is
taken into account in the selling price and is actually paid to the appropriate
Governmental Authority (for this purpose, treating value added taxes validly
offset against input credits as actually paid to the appropriate Governmental
Authority).  Royalty fee payments are due on the fifteenth (15th) day of the
month with respect to Gross Revenue during the preceding month and, unless
otherwise agreed by Licensor, are payable by Licensee to Licensor regardless of
collection or non-collection by Licensee from the Sublicensees.

 

3.2          Required Advertising Expenditures. Annually, during the Term,
Licensee shall collect and spend all Advertising Assessments to market,
advertise and promote each of the Brands in the Territory in accordance with the
Advertising and Marketing Standards set out in the Brand Standards; provided,
that up to one percent (1%) of the Gross Revenue may be spent for Restaurant
asset upgrades, menu board upgrades, directional signage, premiums, and
limited-time offer discount promotion subsidies lasting for twelve (12) weeks or
less.  Licensee may allocate the Advertising Assessment between national and
local store marketing and advertising initiatives and activities in its
reasonable discretion.  For purposes of this Agreement, “Advertising Assessment”
means a minimum advertising fee or contribution under each Sublicense in an
amount equal to four percent (4%) of Gross Revenue (including the one percent
(1%) of Gross Revenue that may be spent for Restaurant asset upgrades, menu
board upgrades, directional signage, premiums, and limited-time offer discount
promotion subsidies lasting for twelve (12) weeks or less).  The Parties
acknowledge and agree that the nature of advertising is evolving and will
continue to evolve during the Term.  Therefore, upon request by either Party,
the other Party will consider in good faith prospective adjustments to the
Advertising Assessment, taking into consideration Brand sales, competitor
marketing spend rates and trends, and marketing effectiveness (e.g., the
availability of other channels or platforms of marketing promotion, such as
social media and digital advertising, that may provide for reduced cost and
equal or greater consumer reach and conversion) and the resulting impact on
sales growth.

 

3.3          Other Payments.  In addition to the royalty fees described in
Section 3.1, Licensee shall pay to Licensor and to Licensor’s Affiliates and to
all third party suppliers promptly when due all other fees, charges and
reimbursable amounts payable under this Agreement or other agreements between
Licensee and Licensor, Licensor’s Affiliates, or such third party suppliers. 
Such payments shall be made at such times and in such manner as may be specified
in this Agreement or such other agreements and, in the absence of any specified
time and manner of payment, as invoiced.

 

11

--------------------------------------------------------------------------------


 

3.4          Payment Terms; Currency.  All payments made by Licensee to Licensor
under this Agreement shall be sent by electronic wire transfer of immediately
available funds to the account designated by Licensor in writing from time to
time.

 

3.4.1       Any payment not actually received within five (5) days after the
date on which such payment was due (“Grace Period”) shall accrue interest at a
rate per annum equal to the Prime Rate plus three percent (3%) or the maximum
rate permitted by Applicable Laws, whichever is less, from the end of the Grace
Period until paid.  Such interest charges are in addition to any other remedies
available to Licensor.  Additionally, during the first year of the Term, the
Grace Period shall be extended to ten (10) days.

 

3.4.2       Licensee shall not be entitled to withhold payments due to Licensor
or its Affiliates on grounds of alleged nonperformance by Licensor or its
Affiliates, nor shall Licensee be entitled to set off any amounts that may be
owed by Licensor or any of its Affiliates to Licensee or any of its Affiliates
against amounts owed by Licensee or any of its Affiliates to Licensor or any of
its Affiliates under this Agreement. Notwithstanding any designation Licensee
might make, Licensor has sole discretion to apply any of Licensee’s payments to
any of Licensee’s past due indebtedness to Licensor or its Affiliates.  Licensor
has the right to set off any amounts Licensee owes to Licensor or any of
Licensor’s Affiliates against any amounts Licensor or any of its Affiliates may
owe to Licensee or any of Licensee’s Affiliates.

 

3.4.3      All amounts payable to Licensor under this Agreement shall be paid in
Chinese Yuan Renminbi (RMB).

 

3.4.4      If any Governmental Authority with jurisdiction over any of the Brand
Restaurant Businesses or the Parties imposes restrictions on the transfer of
funds or currencies to places outside the Territory and such restrictions result
in Licensor not receiving payments in accordance with this Agreement in a timely
fashion, Licensee shall cooperate with Licensor and use commercially reasonable
efforts to effect such payments in a timely fashion by the transfer of funds in
alternate currencies as Licensor may designate and/or the funding of such
payments from sources outside the Territory, to the extent legally permissible. 
If, after thirty (30) days, such efforts fail to result in full payment to
Licensor, then Licensor shall have the right at any time thereafter to the
extent legally permissible to direct the deposit of any or all payments
(including accumulated amounts) required hereunder into such accounts in the
Territory as Licensor may designate.  Nothing herein shall relieve Licensee from
the obligation to pay to Licensor the amounts due hereunder.

 

3.5          Taxes.  Licensee shall promptly pay when due all Taxes levied or
assessed against Licensee by any Governmental Authority.

 

3.5.1       Any and all payments by Licensee to Licensor pursuant to this
Agreement shall be made without deduction or withholding for any Taxes, except
as required by Applicable Laws.  If Applicable Laws require Taxes to be withheld
or deducted from any payment to Licensor pursuant to this Agreement, Licensee
shall withhold or deduct and pay to the applicable Governmental Authority the
amount required to be withheld or deducted and shall promptly deliver to
Licensor, at least annually or as otherwise reasonably requested by Licensor,
receipts and tax forms issued by the applicable Governmental Authority showing
that all Taxes were properly withheld or deducted and remitted in compliance
with Applicable Laws.  Without limiting the foregoing, Licensee shall cooperate
with Licensor in any manner Licensor reasonably requires to facilitate Licensor
in its efforts to obtain applicable tax credits based on such

 

12

--------------------------------------------------------------------------------


 

withholdings or deductions, or to obtain any reduction in the amount of such
withholding or deduction.

 

3.5.2       Except as otherwise provided in the Tax Matters Agreement, in the
event of any bona fide dispute between Licensee or any of its Affiliates and any
Governmental Authority as to liability for Taxes assessed, Licensee or such
Affiliate may contest the validity or the amount of the Tax in accordance with
procedures of the Governmental Authority or Applicable Laws; provided, however,
that, to the extent within the control of Licensee, in no event shall Licensee
or such Affiliate permit a tax sale or seizure by levy of execution or similar
writ or warrant, or attachment by a creditor, to occur against the premises of
any Restaurant, any improvements thereon, or any assets of Licensee or such
Affiliate that are part of the Brand Restaurant Businesses or contain the Brand
Trademarks.

 

3.5.3      Licensee bears sole and exclusive responsibility for the reporting,
withholding and payment of all Taxes imposed upon it by any jurisdiction,
including the responsibility to report to the applicable Governmental
Authorities any payment made to Licensor to the extent required by Applicable
Laws.  The Parties acknowledge that Licensee may be responsible now or in the
future to collect and remit sales tax, use tax, excise tax, withholding income
tax, value added tax, franchise fee tax, governmental surcharges, stamp tax or
consumer tax (“Transaction Tax”) with respect to payments made by Licensee to
Licensor pursuant to Section 3.1.  Any such Transaction Taxes shall be borne by
Licensor and such amounts shall not be added to any amounts payable by Licensee
pursuant to Section 3.1.

 

3.5.4      If Licensee receives any refund or credit in respect of any Taxes
withheld or deducted from, or any Transaction Tax paid by Licensor in respect
of, any payment made to Licensor pursuant to this Agreement, Licensee shall
promptly pay to Licensor an amount equal to the amount of such refund or credit,
net of all out-of-pocket expenses (including Taxes) of Licensee with respect to
the receipt of such refund or credit.  For purposes of this Section 3.5.4,
Licensee’s ordinary course application of a value added tax credit against value
added tax withheld from any payment made to Licensor pursuant this Agreement
shall not be treated as a credit received by Licensee, provided, however, that
any credit against value added tax obtained by Licensee as a result of a
redetermination of the amount of value added tax due with respect to any such
payment to Licensor shall be treated as a credit received by Licensee and
payable to Licensor pursuant to this Section 3.5.4.

 

4.            OWNERSHIP, USE, PROTECTION AND SUBSTITUTION OF IP

 

4.1          Ownership.  Licensee represents and warrants to Licensor that,
prior to the Effective Date, Licensee and YumChina have provided to Licensor and
Yum all agreements and other documents relating to any and all Brand System IP
licensed, used, or owned (or purported to be owned) by YumChina, SpinCo or any
of their Affiliates, including Licensee.  Licensor hereby represents that the
scope of the license for the Brand System IP is expressly designed to include
the IP of Yum and its Subsidiaries used to operate the Brand Restaurant
Businesses in the Territory prior to the Effective Date, primarily under the
direct management of and supervision of YumChina.  To the extent any ambiguity
exists in this Agreement concerning the scope of the license grant to the Brand
System IP, this representation shall assist the Parties in determining the
proper interpretation.  As between Licensor and its Affiliates (as determined
upon or after consummation of the separation of YumChina from Yum), on the one
hand, and Licensee and its Affiliates and the Sublicensees (as determined upon
or after consummation of the separation of YumChina from Yum), on the other
hand, Licensee agrees (for itself and on behalf of its Affiliates and the
Sublicensees) that the Brand System IP is, and shall remain, the sole property
of Licensor.  Licensor and Licensee (for itself and on behalf of its Affiliates
and the

 

13

--------------------------------------------------------------------------------


 

Sublicensees) further agree that any modification, development or acquisition of
the IP of Yum and its Subsidiaries occurring prior to the Effective Date by or
for Licensee or any of its Affiliates or any of the Sublicensees, whether by
itself or in conjunction with Licensor or third parties, shall be deemed to have
been commissioned by and for the benefit of Licensor, and Licensee has done or
shall do at Licensor’s request, all acts (including execution and delivery to
Licensor of any and all such documentation) required in order to evidence,
secure or perfect the vesting in Licensor of all rights, title and interest in
and to such IP or any other Brand System IP or to otherwise give full effect to
this Section 4.1 and shall cause its Affiliates and the Sublicensees and, to the
extent commercially reasonable, its contractors and other third parties, to do
so.  The Parties hereby acknowledge and agree to the existence and sufficiency
of consideration for the foregoing commissioning arrangements; such
consideration including the right of YumChina to use certain IP of Yum and its
Subsidiaries in connection with YumChina’s business activities prior to the
Effective Date. Nothing contained in this Agreement is, or shall be construed
as, an assignment of any of the Brand System IP to Licensee or any other person
or entity or as a grant to Licensee or any other person or entity of any right,
title, or interest in or to any of the Brand System IP except for the express
license granted to Licensee to use the Brand System IP under Section 2.1. Except
for such license, Licensee acquires no right, title or interest in any of the
Brand System IP or any associated past, present or future goodwill, all of which
will inure solely to the benefit of Licensor and the Brand Owners.

 

4.1.1       Licensee represents and warrants to Licensor that, prior to the
Effective Date, YumChina has not licensed or authorized the use of any of the
Brand System IP by any person or entity other than Sublicensees under the
Existing Sublicenses, and has only issued cross licensing rights for some of the
Brand System IP to certain businesses of YumChina as set forth in Exhibit C (the
“Cross Licensed IP”).  During the Term, Licensee shall not provide any further
cross licensing rights and shall cause the cross licensing rights to the current
Cross Licensed IP to terminate within three (3) years after the Effective Date
at Licensee’s sole cost and expense and shall provide Licensor evidence of such
termination(s) satisfactory to Licensor.

 

4.1.2       Other than as set forth in this Section 4.1, Licensee acknowledges
and agrees that, to the extent permitted by Applicable Laws, the Brand System IP
is being licensed “as-is” and without any further representations or warranties
by Licensor or any of its Affiliates, including regarding the status, strength,
validity, or enforceability of any of the Brand System IP in the Territory
(including the status, strength, validity, or enforceability of any
registrations or applications to register the Brand Trademarks or any other
Brand System IP in the Territory).  Licensee further acknowledges and agrees
that:

 

A.            Licensee shall not make any demand, assert any claim, or file any
action against Licensor or any of its Affiliates (and that neither Licensor nor
any of its Affiliates has any obligation to indemnify Licensee or any of its
Affiliates or the Sublicensees for liability or damages) arising out of or in
connection with the use by Licensee or any Sublicensee of the Brand System IP in
the Territory, including demands, claims or actions (or liability or damages)
based on the actual or threatened cancellations of Brand System IP registrations
or refusals to register any of the Brand System IP by any Governmental Authority
and any third party demands or claims related to the Brand System IP.

 

B.            As of the Effective Date, Licensee, for itself and on behalf of
all other persons and entities acting on its behalf or claiming under it
(collectively, the “Licensee Releasing Parties”), hereby irrevocably and
unconditionally releases, acquits and forever discharges Licensor, its
Affiliates and their respective owners, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, parents and
Subsidiaries, past and present, and all persons acting by, through, under or in
concert with

 

14

--------------------------------------------------------------------------------


 

them or any of them (collectively “Licensor Released Parties”), from all
actions, causes of action, suits, debts, liens, obligations, promises,
liabilities, claims, rights, demands, damages, controversies, losses, costs, and
expenses (including attorneys’ fees and costs actually incurred), known or
unknown, suspected or unsuspected, fixed or contingent, which they now have,
own, hold, claim to have, claim to own, or claim to hold, or at any time
heretofore had, owned, held, claimed to have, claimed to own, or claimed to hold
against each or any of the Licensor Released Parties arising out of or related
to the Brand System IP or any use thereof.

 

C.            Without limiting the foregoing acknowledgements, agreements and
release, Licensee agrees that the maximum possible remedy to which Licensee and
its Affiliates and the Sublicensees may be entitled as a result of (i) any loss
or impairment of the Brand System IP (including the Brand Trademarks) in the
Territory or (ii) any breach by Licensor of any express or implied warranties
related to the Brand System IP, including any technology/technical secrets,
patents, or software, is for Licensor to authorize a replacement for the
affected Brand System IP, and Licensee expressly acknowledges and agrees that
Licensee’s obligations under this Agreement, including its obligation to pay the
royalty fees and other amounts due under this Agreement, shall not be relieved,
limited, or otherwise modified as a result of any loss or change in the status
or value of any of the Brand System IP in the Territory, including losses or
changes attributable to actions by Governmental Authorities or third party
claims. Licensor also has the right to replace any Brand System IP (including
any Brand Trademark) that, in Licensor’s belief, is or may be subject to a claim
or determination that Licensor has no right to license such Brand System IP
under this Agreement, or that such Brand System IP is or may be cancelled or its
use by Licensee prohibited in the Territory, or that such Brand System IP is or
may be subject to any ownership or rights challenge or any infringement
allegation or action.  Without limiting or altering the provisions set forth
above, Licensee may request a review, during the Annual Strategic Consultation,
of recent, material adverse changes in the Brand System IP where Licensee
believes other types of remedies are more suitable, which suggestions Licensor
shall consider and decide, in its sole discretion.

 

4.1.3       This Agreement expressly contemplates that Licensee (or any of its
Affiliates and any of the Sublicensees) may, subsequent to the Effective Date
and during the Term and in accordance with the terms hereof and the Brand
Standards, develop or acquire Future Core IP and Future Brand Business IP.

 

A.            Licensor shall solely own all Future Core IP (and, for the
avoidance of doubt, Licensor and Licensee (for itself and on behalf of its
Affiliates and the Sublicensees) agree that any modification, development or
acquisition of Future Core IP by or for Licensee or any of its Affiliates or any
of the Sublicensees, whether by itself or in conjunction with Licensor or third
parties, shall be deemed to be commissioned by and for the benefit of Licensor,
subject, however, to the right of use by Licensee during the Term for the
purposes and in the manner provided in this Agreement). Licensee shall inform
Licensor in writing of any such modification, development or acquisition of
Future Core IP.  Licensee shall assign, transfer, and convey, and hereby
assigns, transfers, and conveys, to Licensor all rights, title, and interest of
Licensee in or to any Future Core IP modified, developed or acquired by or for
Licensee and otherwise waives and/or releases all rights of restraint and moral
rights therein and thereto, without compensation, recognizing that any Future
Core IP modified, developed or acquired by or for Licensee shall simultaneously
and by operation of law be included in the Brand System IP licensed

 

15

--------------------------------------------------------------------------------


 

hereunder.  Licensee shall also cause its Affiliates and the Sublicensees and,
to the extent commercially reasonable and consistent with the Brand Standards,
cause its contractors and other third parties, to assign, transfer, and convey
all such rights, title, and interest in and to Future Core IP that may be
modified, developed or acquired by or for those parties to Licensor (or its
designated Affiliate).  Licensee shall do all acts and execute and deliver to
Licensor any and all such documentation required in order to evidence, secure or
perfect the vesting in Licensor of all rights, title and interest in and to the
Future Core IP or to otherwise give full effect to this Section 4.1.3 and shall
cause its Affiliates and the Sublicensees and, to the extent commercially
reasonable, its contractors and other third parties, to do so.  If and to the
extent any such assignment is determined to be invalid or unenforceable,
Licensee hereby grants (and shall cause its Affiliates and the Sublicensees and,
to the extent commercially reasonable and consistent with the Brand Standards,
its contractors and other third parties to grant) to Licensor (or its designated
Affiliate) an exclusive, worldwide, transferable, assignable, sublicensable,
irrevocable, perpetual, non-terminable, royalty-free license in and to such
Future Core IP.  Neither Licensee nor any of its Affiliates, employees,
contractors, or Sublicensees or any other third parties will be entitled to, or
have any right or claim against Licensor or the Brand Owners or their respective
Affiliates for, any royalty, fee, charge, compensation, or other payment or
value of any kind for or in connection with any of the foregoing assignments,
transfers, conveyances, or licenses or Licensor’s or any of its Affiliates’ use,
utilization, commercialization, license, transfer, or exercise of any right in
any such Future Core IP.

 

B.            Licensee shall solely own all Future Brand Business IP; provided,
that in consideration of the rights granted herein and in order to maintain and
enhance Brand integrity and avoid Brand divergence, Licensee hereby grants (and
shall cause its Affiliates and the Sublicensees and, to the extent commercially
reasonable and consistent with the Brand Standards, its contractors and other
third parties to grant) to Licensor a non-exclusive, worldwide (other than in
the Territory during the Term), transferable, assignable, irrevocable,
perpetual, non-terminable, royalty-free right and license to use any such Future
Brand Business IP and to sublicense the use of any such Future Brand Business IP
to Licensor’s Affiliates and their licensees and franchisees operating under the
Brands.  Upon Licensor’s request, Licensee shall reasonably cooperate with
Licensor to effectuate this right and license (including executing all documents
reasonably required by Licensor).

 

C.            The Parties hereby acknowledge and agree to the existence and
sufficiency of consideration for the foregoing commissioning arrangements,
assignment, transfer, and conveyance, or license, to Licensor; such
consideration including the license to Licensee of the Core Brand IP which may
come into existence after the Effective Date and during the Term.

 

4.1.4       The parties acknowledge that Customer Data is derived, developed,
accumulated and used directly through and in connection with Licensee’s use of
the Brand System IP, and as such, represents an essential element of the
goodwill associated with the Brand System IP and the Brand Trademarks necessary
to the operation of the Brand Restaurant Businesses.  Accordingly, in
consideration of the foregoing and subject to the limitations in this Section,
Licensee (for itself and on behalf of its Affiliates) hereby grants Licensor and
each of its Affiliates an unencumbered right to access and use, and a perpetual
and sublicensable license in and to, the Customer Data.  Licensor’s right to
access, use and sublicense the Customer Data may only be exercised: (i) in
accordance with Applicable Laws; (ii) following the expiration, non-renewal,
termination, or other winding-down of this Agreement or any Brand license
granted hereunder; and (iii) in

 

16

--------------------------------------------------------------------------------


 

connection with the continued operation of the Brand (or Brands) from which the
Customer Data was obtained and compiled; provided that in the event of any
material breach of this Agreement by Licensee, Licensor and its Affiliates may
have the right of access, only, to the Customer Data upon written notice to
Licensee, whereupon, Licensee shall provide Licensor with access to the Customer
Data of the Brand (or Brands) concerned and/or derivatives thereof, according to
such protocols as may be reasonably established for such purpose and set forth
in Brand Standards.  For the avoidance of doubt, Licensor may not use any
Customer Data in connection with any restaurant system other than the Brand (or
Brands) concerned.

 

4.2          Use. Licensee shall, and shall cause all of the Sublicensees to,
use the Brand System IP only as authorized by this Agreement and in accordance
with the Brand Standards. Without limitation of the foregoing, Licensee agrees
that, during and after the Term, Licensee shall not, and shall cause all the
Sublicensees not to:

 

4.2.1       Engage, directly or indirectly, in any conduct that would dilute,
infringe upon, harm, prejudice, bring into disrepute, or interfere with the
validity, ownership or enforceability of the rights of Licensor or any of its
Affiliates in any of the Brand System IP or the associated goodwill, including
any use of the Brand Trademarks in a derogatory, negative, or other
inappropriate manner;

 

4.2.2       Contest the rights of Licensor or any of its Affiliates in any of
the Brand System IP or the associated goodwill;

 

4.2.3       Take, or omit to take, any action that in any way would reflect
adversely on, or injure or threaten to injure or diminish the name, image or
reputation of, Licensor or any of its Affiliates, the Brand Names, the Brand
Trademarks or other Brand System IP, including any action that may invalidate or
jeopardize registration of any of the Brand Trademarks or other Brand System IP;
or

 

4.2.4       Take or continue any action which Licensee (or any of the
Sublicensees) knows or has reason to know would result in or cause a boycott of
any Brand, Brand Product, Licensor, any of the Brand Trademarks, or any product
or service bearing or associated with the Brand Trademarks. Notwithstanding the
foregoing sentence, in the event any action taken or continued by Licensee or
any of the Sublicensees results, or threatens to result, in any such injury,
Licensee shall promptly take, and cause all of the Sublicensees to take, all
steps necessary to avoid or stop the occurrence of such injury.

 

4.3          Trademarks.

 

4.3.1       Subject to Licensor’s rights and obligations set forth in this
Section 4.3 and in Section 4.5, Licensee shall, in accordance with the Trademark
Maintenance and Registration Standards set out in the Brand Standards and at
Licensee’s expense, conduct the following activities in the Territory with
respect to the Brand Trademarks (including those covered by Future Core IP but
excluding any Brand Name): (i) select and clear the Brand Trademarks, providing
to Licensor or its designee contemporaneous clearance reports and legal opinions
in the English language and advising Licensor or its designee when a cleared
Brand Trademark may be submitted for registration (collectively, “Clearance
Activities”), and (ii) take any and all reasonable actions to police and defend
the Brand Trademarks, including issuing any cease and desist demand, filing and
prosecuting any administrative action and/or taking legal action, against any
infringer or misappropriator, or reasonably suspected infringer or
misappropriator, of any of the Brand Trademarks (collectively, “Enforcement
Activities”).  Notwithstanding the foregoing,

 

17

--------------------------------------------------------------------------------


 

Licensor shall, in accordance with the Trademark Maintenance and Registration
Standards set out in the Brand Standards and at Licensor’s expense, conduct the
following activities in the Territory with respect to the Brand Trademarks
(including those covered by Future Core IP and including any Brand Trademark
containing a Brand Name): (a) review and, after consultation with Licensee,
approve or disapprove any Brand Trademark prior to its use, and (b) in the name
of Licensor or its designee, apply for, prosecute the application for, register
and maintain the registration of, the Brand Trademarks (“Registration
Activities”). In addition, Licensor shall, at Licensor’s expense: (x) conduct
any and all Clearance Activities with respect to a Brand Trademark that is a
Brand Name, (y) join any Enforcement Activities by Licensee under this
Section 4.3.1 as necessary under Applicable Laws in the Territory to conduct
such Enforcement Activities, and (z) have the right to monitor and participate
in (and by written notice to Licensee, assume management or control of) any
Clearance Activities and Enforcement Activities conducted by Licensee (or a part
thereof, as decided by Licensor in its sole discretion). Licensee shall
otherwise not engage in any Clearance Activities, Registration Activities or
Enforcement Activities, or assist or be involved in any way with another’s
Clearance Activities, Registration Activities or Enforcement Activities, except
if and to the extent expressly requested or approved in advance in writing by
Licensor to Licensee. To the extent that any trademark license agreements or
registered user agreements indicating the right of Licensee or any Sublicensee
to use the Brand Trademarks in the Territory, or any confirmation or
documentation related thereto, are required to be registered or recorded with
any Governmental Authority, Licensee shall promptly file such documentation as
provided or approved by Licensor and be responsible for the associated costs.

 

4.3.2       Licensee shall provide Licensor written notice, as set out in the
Brand Standards, of any Brand Trademarks constituting Future Core IP (including
changes in color or font or the translation of any of the Brand Trademarks into
the local language). Licensee expressly agrees that it shall not use, and shall
not permit the Sublicensees to use, any Brand Trademark within the category of
Future Core IP (including any such Brand Trademark that includes a Brand Name)
until it is approved by Licensor according to the procedures set out in the
Brand Standards. Licensee further agrees that it shall not, and shall cause its
Affiliates and Sublicensees not to, modify any Brand Trademark that includes a
Brand Name until such modification is approved by Licensor according to the
procedures set out in the Brand Standards. Without limitation of the foregoing,
Licensee further expressly acknowledges and agrees that Licensor shall have sole
discretion whether or not to approve any newly created or modified Brand
Trademark that includes a Brand Name.

 

4.4          Copyrights and Patents. Licensee acknowledges and agrees that, as
between Licensee and its Affiliates and the Sublicensees, on the one hand, and
Licensor and its Affiliates, on the other hand, Licensor and its Affiliates own
all patents, patent applications, copyrights and other intellectual property and
industrial property rights in and to all materials including or evidencing any
Brand System IP.  Licensee shall use, and shall cause the Sublicensees to use,
proper copyright, patent, and other proprietary notices in accordance with
Applicable Laws in the Territory in connection with all such materials. The
provisions in Section 4.3.1 regarding Enforcement Activities shall apply to all
such Brand System IP materials, including the copyrights, patent rights, and
other intellectual property and industrial property rights contained therein. To
the extent it is customary and advisable, to register the copyrights and/or
patent rights contained in the Brand System IP materials, Licensee shall have
the right, at its expense and upon advance written notice to Licensor or its
designee, to conduct Registration Activities for such copyrights and patents,
acknowledging its agreement that such Registration Activities shall reflect, and
shall not alter, the ownership rights set forth herein.

 

18

--------------------------------------------------------------------------------


 

4.5          Protection. Without limiting Section 4.3.1, Licensee shall (and
shall cause its Affiliates and the Sublicensees to) assist Licensor in the
protection and defense of the Brand Trademarks and other Brand System IP,
including preventing the use of the Brand Trademarks or other Brand System IP by
any unauthorized persons, that in the sole judgment of Licensor may be necessary
or desirable under any Applicable Law. Licensee shall promptly notify Licensor
of any use or infringement of the Brand Trademarks or other Brand System IP of
which Licensee or any of its Affiliates or the Sublicensees become aware or any
challenge or claim arising out of the use of any Brand Trademark or other Brand
System IP by Licensee or the Sublicensees. Except to the extent Licensee will
conduct any Enforcement Activities in accordance with Section 4.3.1, Licensor
shall control all Enforcement Activities and any litigation and other proceeding
related to any challenge to Licensee’s or any Sublicensee’s use of the Brand
Trademarks or other Brand System IP (specifically including all Enforcement
Activities with respect to any Brand Name), or the use or ownership of any of
the Brand Trademarks or other Brand System IP by Licensor or any of its
Affiliates. Except to the extent Licensee controls any Enforcement Activities
under Section 4.3.1, Licensor shall have the right to determine whether and what
Enforcement Activities will be instituted, prosecuted or settled, the terms of
settlement and whether any other action will be taken and may prosecute any
claims or suits in its own name or join Licensee as a party thereto.  Licensee
shall be responsible for the fees and expenses of any Enforcement Activities by
Licensee under Section 4.3.1.  Licensor shall be responsible for the fees and
expenses with any Enforcement Activities under this Section 4.5, unless the
challenge or claim results from misuse of the Brand Trademarks or other Brand
System IP by Licensee or any Sublicensee in violation of this Agreement or any
of the Sublicenses, in which case Licensee shall reimburse Licensor and the
Brand Owners for their respective fees and expenses (including legal fees and
expenses).  Upon Licensor’s request, Licensee shall, and shall cause all of the
Sublicensees to, promptly execute any summary or shortened agreement reflecting
the licenses and rights under this Agreement, any confirmation of such licenses
or rights, and any other document, and provide any other reasonable assistance
to implement the provisions of this Agreement or as deemed necessary for
compliance with Applicable Laws in the Territory, and to assist Licensor with
any Registration Activities and any Enforcement Activities, all without
compensation and without any right to any portion of amounts collected by
Licensor in connection therewith, save and except that, in the event Licensor
collects a monetary award, Licensor shall reimburse Licensee’s costs and
expenses incurred in connection with such assistance, pro rata with Licensor’s
costs and expenses, from such award. Licensee and its Affiliates and the
Sublicensees shall not have any rights against Licensor or any of its Affiliates
or for damages or other remedy by reason of the failure to prosecute any alleged
infringements or imitations by others of any of the Brand Trademarks or for
allegedly unauthorized third party use of any of the Brand System IP.

 

4.6          Substitution. Licensor reserves the right to add to, change or
modify the Brand System IP, including the right to substitute different Brand
Trademarks at any time. Upon receipt of written notice from Licensor to add,
change, modify or substitute any of the Brand System IP (including the Brand
Trademarks), Licensee shall implement such changes, using its commercially
reasonable best efforts, and shall cause the Sublicensees to do the same. 
Licensee shall also have the same opportunity to discuss such changes or
modifications with Licensor, as are set forth in the final sentence of
Section 4.1.2.C.

 

5.            QUALITY ASSURANCE AND BRAND STANDARDS

 

5.1          Quality and Brand Standards.  Licensee acknowledges the importance
to the reputation and goodwill of the Brands of maintaining high standards of
quality in connection with the conduct of the Brand Restaurant Businesses and
the associated use of Brand System IP.  For that reason, Licensee shall
maintain, and shall cause the Sublicensees to maintain: (i) compliance with the
Brand Standards, and (ii) a standard of quality that is at least as high as the
standard of quality maintained in the Brand Restaurant Businesses up to and upon
the Effective Date in the Territory with regard to the goods and services
offered and sold under the Brand Trademarks, and in connection with the use of
other Brand System IP in

 

19

--------------------------------------------------------------------------------


 

the Brand Restaurant Businesses. Licensee acknowledges that it is aware of this
standard of quality and has experience with maintaining this standard of quality
for the Brand Restaurant Businesses prior to, and up to, the Effective Date.

 

5.2          Monitoring Compliance with Brand Standards.  From time to time (as
further specified in the Brand Standards), Licensor shall have the right,
directly or through its designated representatives, to visit, audit and review
the Restaurants and the Brand Restaurant Businesses, including with reasonable
advance written notice, market offices, shared services centers and logistics
centers, as operated by Licensee and the Sublicensees, for compliance with this
Agreement and the Brand Standards, including Brand Standards related to IP
compliance, books and records, food safety processes and procedures and
standards and governance protocols.  To facilitate any such visit, audit or
review, Licensee shall, and shall cause the Sublicensees to:

 

5.2.1      Allow Licensor or its representatives, with reasonable advance
written notice, to sample representative products and services of the Brand
Restaurant Businesses in which the Brand Trademarks and other applicable Brand
System IP are utilized;

 

5.2.2      Permit Licensor or its representatives, with reasonable advance
written notice, to visit, audit or review, in addition to Restaurants, any
training center, test kitchen, and other facilities of the Brand Restaurant
Businesses for purposes of compliance with such of the Brand Standards as may
apply thereto;

 

5.2.3      Obtain permissions, consistent with Licensee’s own rights, for
Licensor or its representatives to conduct quality control audits or reviews of
all vendors and suppliers material to the supply chain supporting the Brand
Restaurant Businesses; and

 

5.2.4      Provide representative samples of the advertising and marketing
materials using Brand Trademarks and any of the other Brand System IP in
connection with the promotion of the Brand Restaurant Businesses in the prior
twenty-four (24) months.

 

Upon written notice from Licensor, Licensee shall promptly remediate any
non-compliance with the Brand Standards, and shall cause the Sublicensees to do
the same. Licensee further agrees, in addition to the procedures set out in the
Brand Standards, that: (a) if an audit (including a visit or review) results in
Licensor’s discovery of substantial non-compliance with any of the Brand
Standards, Licensor may, without limitation of any other remedy available to it,
conduct a re-audit (including a visit or review) within a reasonable time
following the initial audit in order to determine whether the deficiencies have
been corrected, and Licensee shall reimburse Licensor for all reasonable costs
incurred by Licensor in connection with any such re-audit.

 

5.3          Adaptation of Brand Standards. The Parties recognize and
acknowledge the need to periodically update the Brand Standards to maintain the
quality and contemporary look and feel of Brand Restaurant Businesses. 
Accordingly, Licensor shall review annually the Brand Standards, taking into
account its inspections and the monitoring reports, as described in this
Agreement.  Following consultation with Licensee, Licensor may publish and
implement modifications to the Brand Standards, all of which shall take into
account Licensor’s use of the Brand System IP and associated Brand Standards in
Brand Restaurant Businesses in regions other than the Territory, including the
related costs, resources and standards in the industry.  Following consultation
with Licensee, Licensor may also prescribe an implementation schedule for any
newly adopted and published Brand Standards, taking into account costs,
resources, standards in the industry and conformity with Licensor’s use of the
Brand System IP in Brand Restaurant Businesses in regions other than the
Territory.  Licensee may also give Licensor written notice of any proposed
change to the Brand Standards that Licensee wishes Licensor to

 

20

--------------------------------------------------------------------------------


 

consider in order to adapt the Brand Standards to market conditions in the
Territory. Licensor agrees to give good faith consideration to any such request,
but Licensor shall have sole discretion whether to approve or disapprove (or
approve with modifications) the proposed change. Licensee shall not implement
any proposed change to the Brand Standards, and shall cause the Sublicensees not
to implement any such change, unless and until Licensor has expressly approved
the proposed change in writing.  Unless otherwise agreed in writing by the
Parties, Licensee and the Sublicensees shall bear the cost of compliance with
existing Brand Standards and implementation of and compliance with any updated
Brand Standards, which may include from time-to-time Brand Standards governing
Restaurant assets, including requirements with respect to structural
modifications and/or replacement of Restaurant furnishings, fixtures, and
equipment.

 

5.4          Annual Strategic Consultation. Annually, unless otherwise
re-scheduled by agreement of the Parties, between September 1 and October 31,
representatives of Licensor and Licensee, together with senior management
personnel of Yum and SpinCo, shall meet in person to review the Brand Restaurant
Businesses (but not other businesses owned or operated by Licensee or its
Affiliates unrelated to Licensor and its Affiliates), including: (i) Licensee’s
Annual Strategic Plan for the upcoming calendar year, (ii) any mutually
beneficial opportunities to cross license some or all of each Party’s
intellectual property not otherwise licensed under this Agreement, and (iii) any
other subject that the Parties agree is relevant to their continuing
relationship (“Annual Strategic Consultation”).  Within the preceding
parameters, Licensor and Licensee will mutually agree when each Annual Strategic
Consultation will be held. Unless otherwise agreed by the Parties, the location
of the Annual Strategic Consultations will be at Licensee’s headquarters in the
Territory.  Each Party will be responsible for any travel and living expenses
incurred by its personnel attending such meetings. A reasonable period of time
(not less than thirty (30) calendar days) prior to each Annual Strategic
Consultation, Licensee shall provide a draft of Licensee’s Annual Strategic Plan
for the upcoming year to Licensor so that the representatives of Licensor may
adequately prepare for the meeting. Licensor agrees that all such Annual
Strategic Plans are a part of Licensee’s Confidential Information and shall be
treated as such in accordance with the terms of this Agreement.

 

21

--------------------------------------------------------------------------------


 

6.            SUBLICENSES

 

6.1          Assignment or Restatement of Existing Sublicenses. Prior to the
Effective Date, YumChina caused a number of license agreements to be granted to
Sublicensees, whether in the form of trademark license agreements, franchise
agreements and other similar documents, providing the Sublicensees with the
rights to operate Restaurants (or one Restaurant) in the Territory utilizing the
Brand System IP (the “Existing Sublicenses”).  Licensor is a party to some or
all of the Existing Sublicenses.  Licensee represents and warrants that prior to
the Effective Date, (a) Licensee has entered into restated sublicenses, which
sublicenses comply with the requirements for Future Sublicenses set forth in
Section 6.2 and which shall become effective on the Effective Date (“Restated
Sublicenses”), with each of its Affiliates that is a party to an Existing
Sublicense for periods prior to the Effective Date (it being understood that
references to Existing Sublicenses herein include references to Restated
Sublicenses unless the context otherwise requires), and (b) Licensee has used
its best efforts to enter into a Restated Sublicense with each third party that
is a party to an Existing Sublicense for periods prior to the Effective Date. 
For all Existing Sublicenses that are in effect as of the Effective Date and not
represented by a Restated Sublicense (a “Non-Restated Sublicense”), Licensor
hereby assigns to Licensee all of Licensor’s rights (other than as to amounts
owing to Licensor for periods prior to the Effective Date), and Licensee hereby
assumes all of Licensor’s obligations, under the Non-Restated Sublicenses (it
being understood that references to Existing Sublicenses herein include
references to Non-Restated Sublicenses unless the context otherwise requires). 
The Parties agree to cooperate (and Licensee shall cause its Affiliates and, to
the extent commercially reasonable, all third party Sublicensees to cooperate)
in providing any required notice and in executing any documents and taking any
other actions that may be necessary or appropriate in connection with such
assignment and assumption.

 

6.1.1       All Existing Sublicenses shall be subject to this Agreement and
Licensee shall perform the duties and obligations set forth in this Agreement
with respect to the Existing Sublicenses.  Following the Effective Date,
Licensee shall use its best efforts to enter into a Restated Sublicense with
each third party that is a party to a Non-Restated Sublicense.

 

6.1.2       All royalty fees and other amounts payable to Licensor under the
Existing Sublicenses which accrue from and after the Effective Date (the
“Assigned Payments”) shall be the property of Licensee. Any Assigned Payments
which come into Licensor’s possession shall be delivered promptly to Licensee,
and Licensor agrees to forward to Licensee all original documentation supplied
by any Sublicensees under the Existing Sublicenses relating to any taxes
withheld by them from the Assigned Payments.

 

6.1.3       From and after the Effective Date, Licensee shall have the
responsibility in the Territory for managing, administering, protecting and
enforcing, in accordance with this Agreement, all Sublicenses.

 

6.2          Grant of Future Sublicenses. Licensee shall be entitled to grant
additional Sublicenses for the operation of Restaurants in the Territory during
the Term (“Future Sublicenses”); provided, that (i) any Future Sublicense must
be evidenced by a written license agreement, franchise agreement or development
agreement, the form of which must be approved by Licensor as provided in the
last three (3) sentences of this Section 6.2; (ii) no Future Sublicense may
reduce or otherwise affect Licensee’s obligations under this Agreement; and
(iii) each Future Sublicense shall: (a) include representations and agreements
to the effect that neither the Sublicensee nor any of its owners are, or will
be, associated with a Competing Business during the term of the Sublicense and
for a reasonable period of time following the expiration, termination or
transfer of the Sublicense or any interest therein; that neither the Sublicensee
nor any of its owners are, or will be, in violation of Section 7.1 of this
Agreement (applied mutatis mutandis to the Sublicense); and that the Sublicensee
and its owners will adhere to confidentiality

 

22

--------------------------------------------------------------------------------


 

provisions consistent with those in Section 9 of this Agreement, (b) include the
obligation to pay the Advertising Assessment, (c) name Licensor a third party
beneficiary of the Sublicense with an independent right (but without any
obligation) to enforce the Sublicense in the event Licensee fails to do so,
(d) grant Licensor an option (but without any obligation) to acquire and assume
(directly or through a designee) Licensee’s rights and obligations under the
Sublicense upon the expiration or termination of this Agreement or any related
interest herein (including any related Brand license granted hereunder), (e) be
assignable by Licensee without the Sublicensee’s consent, (f) contain provisions
requiring that the Sublicensee and the Restaurants adhere to the Brand
Standards, (g) include an immediate right of termination by Licensee upon a
Sublicensee Change of Control or prohibited Transfer or a violation of any of
the representations and agreements described in Section 6.2(iii)(a) and
(h) include provisions regarding Licensor’s ownership of IP consistent with the
provisions of this Agreement.  Licensee shall submit to Licensor in advance of
its use each form of Future Sublicense (together with a complete and accurate
English translation thereof) and Licensor shall have the right, in its sole
discretion, to approve, in advance, each such form of Future Sublicense. 
Licensee shall not enter into any Future Sublicense that differs from such
pre-approved form of Future Sublicense.  Licensee acknowledges and agrees that
no such approval by Licensor shall constitute an assurance, representation or
warranty of any kind, express or implied, that such agreements comply with
Applicable Laws.

 

6.3          Licensee’s Obligations with Respect to the Sublicenses. Licensee
shall:

 

6.3.1       Recruit, screen and evaluate prospective Sublicensees for compliance
with the minimum qualifications for Sublicensees operating under the Brands, as
authorized from time to time by Licensor.  At Licensor’s request, Licensee shall
prepare and submit to Licensor, in the form and at the times required by
Licensor, a written report regarding each prospective Sublicensee deemed to be
qualified by Licensee and shall retain, and upon Licensor’s written demand
produce for Licensor’s inspection, a copy of each Sublicense and all related
documents.

 

6.3.2       Fulfill its obligations under each Sublicense and cause each
Sublicensee to operate its Restaurants in compliance with the Sublicense, this
Agreement, the Brand Standards and Applicable Laws.

 

6.3.3       Monitor and enforce prompt and strict compliance by the Sublicensees
with all duties and obligations under the Sublicenses. Such enforcement includes
(i) delivering prompt written notice of default to any Sublicensee that is in
material breach of its Sublicense; (ii) taking all commercially reasonable steps
to ensure that the Sublicensee remedies the breach within the applicable cure
period (if any); (iii) taking all action necessary to terminate the Sublicense
of any Sublicensee that does not remedy the breach; and (iv) initiating and
prosecuting (at Licensee’s expense) any legal proceedings necessary to achieve
full compliance. Licensee’s failure to perform in a diligent or timely manner
any material obligation owed to its Sublicensees or to take such action as may,
in the reasonable judgment of Licensor, be necessary to ensure material
compliance with the Sublicenses will constitute a material breach of this
Agreement.

 

6.3.4       In addition to the reporting requirements set forth in the Brand
Standards, within fifteen (15) Business Days from the end of each quarter,
Licensee shall notify Licensor, in writing, of: (i) the execution of each
Sublicense; (ii) the opening of each Restaurant under a Sublicense; and
(iii) any Sublicensee or Restaurant that ceases to do business for any reason.
Licensee also shall promptly provide Licensor such additional information as
Licensor may request regarding the Sublicensees, Sublicenses and Restaurants to
enable Licensor to reasonably determine that Restaurant operations are being
conducted in accordance with the Sublicense, this Agreement, Brand Standards and
Applicable Laws.  The Parties agree to cooperate in good faith

 

23

--------------------------------------------------------------------------------


 

to establish the formats for pro forma documents that set forth the information
that will be shared for the purpose of reporting and other disclosures between
the Parties.

 

6.3.5      Without limitation of Licensee’s obligations under Section 7, comply
with all Applicable Laws relating to the sublicensing of the Brand Trademarks
and other Brand System IP, promoting or soliciting the sale of Sublicenses,
offering and selling Sublicenses, and terminating or failing to renew any of the
Sublicenses; prepare and timely file (if required) any and all documents
required to comply with Applicable Laws; and timely obtain at its own cost any
and all approvals and/or registrations necessary for the full and proper conduct
of the Brand Restaurant Businesses.  At Licensor’s request, Licensee shall
provide to Licensor, at Licensee’s expense, copies of all governmental
approvals, registrations, or filings required by Applicable Laws (“Governmental
Approvals”) and/or other approvals and registrations obtained pursuant to this
Section 6.3.5.

 

6.4          Release and Covenant Not to Sue.  Licensee, for itself and on
behalf of all other Licensee Releasing Parties, hereby irrevocably and
unconditionally releases, acquits and forever discharges the Licensor Released
Parties, from all actions, causes of action, suits, debts, liens, obligations,
promises, liabilities, claims, rights, demands, damages, controversies, losses,
costs, and expenses (including attorneys’ fees and costs actually incurred),
known or unknown, suspected or unsuspected, fixed or contingent, which they now
have, own, hold, claim to have, claim to own, or claim to hold, or at any time
heretofore had, owned, held, claimed to have, claimed to own, or claimed to hold
against each or any of the Licensor Released Parties arising out of or related
to the Sublicenses or the performance thereof or conduct thereunder prior to the
Effective Date, and Licensee’s obligations to administer the Sublicenses under
this Agreement.

 

7.            LEGAL COMPLIANCE

 

7.1          Compliance with Applicable Laws.  Licensee shall comply with all
Applicable Laws in connection with the performance of its obligations under this
Agreement, including the operation of the Brand Restaurant Businesses.  For
purposes of this Agreement, the term “Applicable Laws” shall mean all applicable
common law and all applicable statutes, laws, rules, regulations, ordinances,
guidelines, standards, policies and procedures established by any Governmental
Authority, including those governing the development, construction, operation
and/or promotion of the Restaurants and the safety of the food and other
products offered and sold at and from the Restaurants, as in effect on the
Effective Date and as may be enacted, modified or amended from time to time
thereafter.  Licensee shall also require its Sublicensees, through provisions in
the Sublicenses and regular monitoring activities, to comply with all Applicable
Laws in the development and operation of the Restaurants and accompanying use of
the Brand System IP.  Without limitation of the foregoing, Licensee shall, and
shall cause its Affiliates to:

 

7.1.1      Comply with all Applicable Laws and any multilateral international
conventions against corrupt business practices or money laundering or relating
to anti-bribery and anti-corruption, as they may be amended from time to time,
including the Foreign Corrupt Practices Act (15 U.S.C. §78dd-2) and any
successor statute; and, without limiting the generality of the foregoing, not
offer, promise or pay any money, gift or any other thing of value to any person
for the purpose of influencing official actions or decisions affecting this
Agreement, any Sublicense, any Restaurant, or any of the Brand Restaurant
Businesses, while knowing or having reason to know that any portion of this
money, gift or thing will, directly or indirectly, be given, offered or promised
to:  (a) an employee, officer or other person acting in an official capacity for
any government or its instrumentality; or (b) any political party, party
official or candidate for political office.

 

24

--------------------------------------------------------------------------------


 

7.1.2      Comply with, and assist Licensor and Licensor’s Affiliates in their
efforts to comply with, all Anti-Terrorism Laws.  Licensee certifies,
represents, warrants and agrees that: (a) neither Licensee nor any of its
Affiliates nor anyone associated with them is included in any of the Lists;
(b) Licensee shall not hire or permit any of its Affiliates to hire (or, if
already employed, retain) any individual included in any of the Lists;
(c) Licensee has no knowledge or information that it, any of its Affiliates, any
of their respective management personnel, or anyone associated with any of them
has engaged, are engaged or intends to engage in terrorist activities; and
(d) neither the property nor interests of Licensee or any of its Affiliates are
subject to being “blocked” under any of the Anti-Terrorism Laws.

 

7.1.3      Execute from time to time, as requested by Licensor, all
documentation reasonably required by Licensor to evidence compliance with this
Section 7.1.

 

7.2          Notice Requirements. Licensee shall notify Licensor in writing of
any breach of Section 7.1 promptly upon learning of any such breach.  In
addition, Licensee shall immediately notify Licensor in writing following
knowledge of the commencement of any action, suit or proceeding or of the
issuance of any order, writ, injunction, award or decree of any court or other
Governmental Authority, which may, or does, materially and adversely affect the
operation or financial condition of any of the Brand Restaurant Businesses or
any of the Restaurants.

 

8.            RECORDKEEPING AND REPORTING

 

8.1          Books and Records.  Licensee shall maintain, in a form suitable for
prompt audit or review by Licensor, complete and accurate books of account and
records regarding the operation of the Brand Restaurant Businesses and shall
cause all of the Sublicensees to do the same with respect to all Restaurants
operated by them.  Such books and records shall conform to the requirements, and
shall be maintained for the period, set forth in the Brand Standards.

 

8.2          Reports.  In addition to any other reports required under this
Agreement, Licensee shall submit to Licensor or its representatives, at
Licensee’s expense, all reports (including reports of Gross Revenue and
information reasonably deemed necessary by Licensor to determine the success of
the Brand Restaurant Businesses or Licensee’s marketing efforts, such as total
Restaurant development or customer or transaction counts for the Restaurants)
and financial information required by the Brand Standards, at the time and in
the form and manner set forth in the Brand Standards. Notwithstanding anything
to the contrary herein, (a) Licensee acknowledges that Yum’s securities are
publicly owned and, accordingly, that Licensor and Yum may disclose the
information included in any report or information (or otherwise obtained by
Licensor in connection herewith) required by Applicable Law or the rules of any
applicable stock exchange and (b) Licensee agrees that Licensor may use any such
information for any valid business purpose, subject to the provisions of
Article 9 and the foregoing clause (a).

 

8.3          Audits.  Upon reasonable notice and during normal business hours,
Licensor or its representatives may conduct an audit or review (and may make
copies) of the books and records of the Brand Restaurant Businesses and of any
Restaurant. Licensee shall cooperate, and shall require the Sublicensees to
cooperate, fully with Licensor in any such audit or review, including reasonable
sharing of translation costs.  If an audit or review reveals that Licensee has
understated Gross Revenue, then Licensee shall pay Licensor any amount due on
the understated Gross Revenue, plus interest at the rate set forth in
Section 3.4.1 on any overdue amount from the date payment was due until paid in
full.  In addition, if an audit or review reveals that Gross Revenue was
understated by two percent (2%) or more, then Licensee shall reimburse Licensor
for all costs and expenses incurred by Licensor in connection with the audit or
review, including a reasonable allocation for any use of Licensor’s internal
audit resources.  Licensor’s receipt and acceptance of any financial statement
or report furnished and/or any royalties paid

 

25

--------------------------------------------------------------------------------


 

by Licensee shall not preclude Licensor from questioning the correctness thereof
at any time.  The remedies in this Section 8.3 shall be in addition to any other
remedies available to Licensor under this Agreement or Applicable Laws.

 

9.            CONFIDENTIALITY

 

9.1          Restrictions on Use of Confidential Information.  Each Party
acknowledges that the unauthorized use, publication or disclosure of the other
Party’s Confidential Information may cause incalculable and irreparable injury
to the other Party. Accordingly, each Party agrees to use all commercially
reasonable efforts to keep the other Party’s Confidential Information
confidential and (except as authorized by this Agreement) not to, directly or
indirectly, at any time during or after the Term publish, disclose, use or
permit the use of (other than as contemplated in this Agreement) the other
Party’s Confidential Information, in whole or in part, or otherwise make the
other Party’s Confidential Information available to any unauthorized person
without the other Party’s prior written consent, which may be granted or
withheld by such other Party in its sole and absolute discretion. Disclosure of
Confidential Information in response to a valid order by a court or Governmental
Authority which seeks to compel the production of Confidential Information, or
as otherwise required by Applicable Law or the rules of any internationally
recognized stock exchange on which the securities of Yum or SpinCo are traded,
shall not be a breach of this Agreement or a waiver of confidentiality for other
purposes; provided, that the Party required to make any such disclosure shall
provide prompt written notice to the other Party to enable the other Party to
seek a protective order or otherwise prevent such disclosure.

 

9.1.1      Each Party shall grant its employees and representatives access to
the other Party’s Confidential Information only to the extent such employees and
representatives need-to-know the Confidential Information in order to discharge
the Party’s obligations or exercise the Party’s rights under this Agreement, and
shall, to the extent permitted by Applicable Law, prohibit its employees and
representatives from communicating, divulging, or using the other Party’s
Confidential Information, except as may be required by Applicable Law or
authorized by this Agreement.

 

9.1.2      If a Party has any reason to believe that a violation of its
confidentiality obligations set forth herein has occurred, that Party shall
promptly notify the other Party and shall cooperate, at its expense, with the
other Party in any action or proceeding deemed necessary or reasonably advisable
by the other Party to protect itself against infringement or other unlawful use,
including the prosecution of any lawsuit.

 

10.          NON-COMPETITION

 

10.1       In-Term Exclusive Relationship. Licensee acknowledges that Licensor
has entered into this Agreement in consideration of and in reliance upon
Licensee’s agreement to deal exclusively with Licensor during the Term in
connection with the offer and sale of the categories of food products
represented by the Brands.  Licensee therefore agrees that, without Licensor’s
prior written consent, during the Term Licensee shall not, and shall cause its
Affiliates not to, directly or indirectly, Engage in any Competing Business
located or operating anywhere within (i) the Territory, or (ii) any other
country, province, state or other geographic area in which Licensor or any of
its Affiliates (a) have used or registered any of the Brand Trademarks (or
similar trademarks) or (b) operate or license others to operate under the Brand
Trademarks (or similar trademarks).

 

10.2       Post-Term Restriction on Competition. In order to protect the
goodwill and other business interests of Licensor and its Affiliates, Licensee
also agrees that for a period of twelve (12) months following the expiration,
termination or transfer of this Agreement, and for a period of twelve (12)

 

26

--------------------------------------------------------------------------------


 

months following the expiration, termination or transfer by Licensee of any
interest herein (including any Brand license granted hereunder), Licensee shall
not, and shall cause its Affiliates not to, directly or indirectly, Engage in
any Competing Business located or operating anywhere within (i) the Territory,
or (ii) within a ten (10) mile radius of any Restaurant operating under any
Brand (in the case of expiration, termination or transfer of this Agreement) or
the applicable Brand (in the case of expiration, termination or transfer of an
interest herein) in existence at the time of such expiration, termination, or
transfer.

 

10.3       Ancillary Agreements. Licensee further agrees that:

 

10.3.1    The covenants in Sections 10.1 and 10.2 contain reasonable limitations
as to time, geographical area, and scope of activity to be restrained and do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of Licensor and its Affiliates.

 

10.3.2    The covenants in Sections 10.1 and 10.2 will be construed as
independent of any other covenant or provision of this Agreement and the
existence of any claims Licensee may have against Licensor or any of its
Affiliates, whether or not arising from this Agreement, will not constitute a
defense to the enforcement by Licensor of such covenants.

 

10.3.3    If all or any portion of a covenant in Section 10.1 or Section 10.2 is
held unreasonable or unenforceable by a court, arbitrator or agency having valid
jurisdiction in an unappealed final decision to which Licensor is a party,
(a) Licensee and Licensee’s Affiliates shall be bound by any lesser covenant
(including any lesser time period) subsumed within the terms of such covenant
that imposes the maximum duty permitted by Applicable Laws, as if the resulting
covenant were separately stated in and made a part of this Agreement, and
(b) such decision shall not affect the application of the covenants in any
jurisdiction to which such decision does not expressly apply. In addition,
Licensor has the right, in Licensor’s sole discretion, to reduce the scope of
any obligation set forth in Section 10.1 or Section 10.2 without Licensee’s
consent, effective immediately upon notice to Licensee and Licensee shall
comply, and shall cause Licensee’s Affiliates to comply, with any obligations as
so modified.

 

11.          INDEMNIFICATION AND INSURANCE

 

11.1       Indemnity.  Licensee shall indemnify, defend, and hold harmless
Licensor, its Affiliates (including the Brand Owners), their respective
officers, directors, owners, employees, agents, successors, and assigns, and
each of them, in their corporate and individual capacities (collectively, the
“Indemnitees”) from any and all losses, expenses, liabilities and damages any of
them may suffer or incur, including reasonable attorneys’ fees, as a result of
claims, demands, costs, awards or judgments of any kind or nature, by anyone
whomever, and regardless of cause or any concurrent or contributing fault or
negligence of any Indemnitee, arising out of or otherwise connected with: 
(i) any of the Sublicenses; (ii) the ownership, development, construction,
maintenance, operation or promotion of Restaurants or the Brand Restaurant
Businesses in the Territory; (iii) any act of omission or commission by
YumChina, Licensee, any of Licensee’s Affiliates, any of the Sublicensees, or
any of their respective officers, directors, employees, or agents before and
after the Effective Date, including any act of omission or commission in
connection with the ownership, maintenance, administration, protection and
enforcement of the Brand System IP or intellectual property of any kind
developed by Licensee or any of its Affiliates or any of the Sublicensees in the
Territory on behalf of Licensee, Licensor or any of their respective Affiliates
(and, for the avoidance of doubt, such act of omission or commission shall
include any act of omission or commission relating to Licensee’s obligation to
promptly cause its Affiliates and the Sublicensees and, to the extent
commercially reasonable, its contractors and other third parties, to do all acts
and execute and deliver to Licensor any and all such documentation required in
order to evidence, secure or perfect the vesting in Licensor of all rights,
title and interest in and to the Brand System IP or

 

27

--------------------------------------------------------------------------------


 

Future Core IP pursuant to Sections 4.1 and 4.1.3); (iv) any demands or claims
by third parties with respect to the use, licensing or sublicensing of the Brand
System IP in the Territory, whether such demands or claims relate to the use,
licensing or sublicensing of such Brand System IP before or after the Effective
Date, excluding demands or claims arising out of or connected with Licensor’s
acts or omissions pursuant to Sections 4.3.1 and 4.5 with respect to Brand
Trademarks that include a Brand Name; and (v) any breach of any representation
or warranty by Licensee under this Agreement.  Licensee’s obligation to
indemnify and the right of the Indemnitees to indemnification under this Section
11.1 shall survive the assignment, transfer, termination or expiration of this
Agreement or any interest herein.

 

11.1.1    Licensee shall promptly undertake the defense of any legal action
related to any of the matters described in Section 11.1, and shall retain, and
notify Licensor not less than forty-eight (48) hours prior to retaining,
reputable, competent and experienced counsel to represent the interests of any
Indemnitee. Licensor shall have the right to approve any counsel engaged to
represent the interests of any Indemnitee but shall not unreasonably withhold or
condition that approval.  If Licensee or any of its Affiliates and the
Indemnitees (or any one of them) are named as co-defendants, and there is a
conflict of interest between them such that they cannot be represented by common
counsel, then the Indemnitees may retain separate counsel at Licensee’s expense
and Licensee shall promptly reimburse the Indemnitees for all costs and
attorneys’ fees incurred upon request and as they are incurred. The Indemnitees
also shall have the right to obtain separate counsel at their own expense, and
shall have the right to participate in the defense of the action and any
discussions regarding compromise or settlement.  No Indemnitee shall be required
to seek recovery from any litigant or any other third party to recover its
indemnified losses, expenses and other amounts.

 

11.1.2    Licensee shall not settle or compromise any legal action in which
Licensor or any other Indemnitee is a defendant without the prior written
consent of Licensor, which Licensor may grant or withhold in its sole
discretion.

 

11.2       Insurance.  In addition to the obligations set forth in Section 11.1,
at all times during the Term, Licensee shall keep in effect the minimum types
and amounts of insurance required by the Brand Standards, all of which shall
satisfy the requirements set forth in the Brand Standards.  Licensee shall
provide Licensor evidence of such coverage at the times and in the manner set
forth in the Brand Standards. Licensee acknowledges that the insurance coverage
required by the Brand Standards does not necessarily represent all possible
insurable risks or amounts of loss that may arise out of Licensee’s operation of
the Brand Restaurant Businesses, and it is Licensee’s responsibility to obtain
any other or additional insurance in connection with the operation of the Brand
Restaurant Businesses as Licensee determines to be appropriate.

 

12.          ASSIGNMENT

 

12.1       By Licensor. Licensor and any of its Affiliates may Transfer to any
person or entity, without Licensee’s consent: (i) this Agreement, (ii) all or
any part of Licensor’s rights or obligations under this Agreement (including any
Brand license granted hereunder), and (iii) with respect to any or all of the
Brands, their rights in and to the assets of the Brand(s), including any Brand
System IP and/or Brand Business IP; provided, that in all cases Licensee’s
rights and obligations as set forth in this Agreement shall remain in full force
and effect following any such Transfer and, as necessary, will be evidenced by a
separate agreement on the same terms and conditions as are in this Agreement. 
Without limiting the foregoing, Licensor and any of its Affiliates may offer
their securities privately or publicly; may merge with and acquire, or be
acquired by, other persons or entities; and may undertake refinancings,
recapitalizations, leveraged buyouts or other economic or financial
restructurings. The transferee or

 

28

--------------------------------------------------------------------------------


 

assignee shall be solely responsible for the obligations of Licensor arising
after the effective date of any such Transfer and Licensor shall be released
from any obligations under this Agreement related to the subject of the Transfer
that accrue after such date. Licensee agrees promptly to execute any documents
reasonably required in connection with any such Transfer. Licensor shall provide
advance written notice to Licensee of any such Transfer, as and when such notice
is permitted under any applicable legal and contractual restrictions by which
Licensor may be bound and, to the extent reasonably possible and permitted by
Applicable Laws and any binding commitments imposed by the proposed acquirer,
will consult with Licensee in advance regarding any proposed Transfer of any of
the Brands if the acquirer is a Competing Business as to the Brand which is the
subject of the Transfer.

 

12.2       By Licensee. Except for Licensee’s right to sublicense the use of the
Brand System IP to Sublicensees in accordance with this Agreement, Licensee
shall not Transfer any interest in, or rights or obligations under, this
Agreement or any Sublicense without Licensor’s prior written consent, nor shall
Licensee Transfer to any Competitor any Future Brand Business IP used solely in
the development or operation of the Restaurants. Licensor may impose any
reasonable condition to the granting of its consent to such a Transfer, and in
no event shall Licensor be required to consent to such a Transfer if such
conditions are not met. Licensee shall notify Licensor in writing prior to any
proposed Transfer of any interest in, or rights or obligations under, this
Agreement or any Sublicense and shall provide such information related thereto
as Licensor may require. Any such purported Transfer occurring by operation of
law or otherwise without Licensor’s prior written consent shall constitute a
material breach of this Agreement. Any consent by Licensor to such a Transfer
shall be without prejudice to Licensor’s rights against Licensee, or to any
right or remedy to which Licensor is entitled by reason of any breach or default
that occurred before the Transfer. Without limiting the foregoing, it is
expressly agreed that Licensor’s consent to such a Transfer shall not waive
(i) any payment or other obligation owed by Licensee to Licensor under this
Agreement before the Transfer; or (ii) Licensee’s duty of indemnification and
defense as set forth in Section 11.1, whether before or after such Transfer; or
(iii) Licensee’s obligation to obtain Licensor’s consent to any subsequent
Transfer.

 

13.          TERM AND RENEWAL

 

13.1        Initial Term.  This Agreement and each Brand license granted
hereunder will become effective on the Effective Date, and, unless sooner
terminated as provided in this Agreement, will expire on the fiftieth (50th)
anniversary of the Effective Date (the “Initial Term”).

 

13.2.       Renewal. Following the expiration of the Initial Term and each
subsequent Renewal Term and provided that Licensee is then in Good Standing,
this Agreement and each Brand license granted hereunder shall automatically be
renewed for additional consecutive successive renewal terms of fifty (50) years
each (each, a “Renewal Term”), unless Licensee gives written notice of its
intent not to renew not less than thirty-six (36) months or more than sixty (60)
months before the end of the then-current Term.

 

14.          BREACH

 

14.1        Breach of Agreement. A material breach shall be, as determined by
Licensor, in its sole discretion, any failure by Licensee to comply with any
term or condition in this Agreement where, due to such failure, there is an
actual, likely or imminent and material harm to any of the Brands, the Brand
System IP or the financial or other material benefits or rights of Licensor
hereunder.  For purposes of clarity, a material breach shall include, though
shall not be limited to, any of the events listed in Sections 14.1.1 through
14.1.6.   Upon the occurrence of a material breach by Licensee under this
Agreement, Licensor may issue to Licensee a written notice of breach identifying
the then-known circumstances giving rise to the breach.  To the extent that
Licensor determines in its sole discretion that the applicable

 

29

--------------------------------------------------------------------------------


 

breach is curable (i.e., capable of correction within the time periods set forth
in this Agreement or the relevant notice of breach), then Licensor shall provide
Licensee an opportunity to cure.  Breaches referred to in Sections 14.1.1
through 14.1.4 are non-curable.  Breaches referred to in Section 14.1.5 may be
curable or non-curable as determined by Licensor depending on the
circumstances.  The following events shall be deemed a material breach:

 

14.1.1            Dissolution or Liquidation. If either Licensee or SpinCo is
dissolved or liquidated.

 

14.1.2            Insolvency and Bankruptcy. To the extent permitted by
Applicable Law, if either Licensee or SpinCo becomes insolvent, generally does
not pay its debts as they become due, or files a voluntary petition (or consents
to an involuntary petition or an involuntary petition is filed and is not
dismissed within sixty (60) days) under any bankruptcy, insolvency, or similar
law, and Licensee cannot prove that such bankruptcy or insolvency has no
material adverse effect on Licensee’s operation of the Brand Restaurant
Businesses or Licensor or any of Licensor’s Affiliates or any of the
Sublicensees.

 

14.1.3            Unauthorized Assignment. If there is a breach of Section 12.2.

 

14.1.4            Change of Control.  If Licensee or SpinCo permits or undergoes
a Change of Control of Licensee or SpinCo.

 

14.1.5            Breaches That May be Curable or Non-Curable.  Licensor may
determine in its sole discretion that any breach in Sections 14.1.5.A. though G.
is curable or non-curable.

 

A.     Criminal Conviction/Adverse Publicity. If Licensee or any of its
Affiliates or any of their respective principal officers is convicted of a
felony or other similar crime or offense or engages in a pattern or practice of
acts or conduct that, as a result of the attendant adverse publicity, is likely
to have or has had a material adverse effect on the Restaurants, any of the
Brand Restaurant Businesses, any of the Brand System IP, including any of the
Brand Trademarks, or the reputation of any of the Brands, Licensor or any of the
Brand Owners;

 

B.   Unauthorized Disclosure of Confidential Information; Violation of
Non-Compete. If Licensee or any of its Affiliates, or any officer, director,
employee, or agent of Licensee or any of its Affiliates, discloses, or causes or
fails to exercise commercially reasonable efforts to prevent the disclosure of,
or otherwise uses in an unauthorized manner, any Confidential Information in
breach of this Agreement, or if Licensee or any Affiliate of Licensee breaches
any covenant against competition set forth in Section 10.1;

 

C.   Failure to Comply with Brand Standards or Enforce the Sublicenses. Without
limiting Licensor’s rights under Section 14.1.5.E., if Licensee or any of the
Sublicensees fails to comply with any of the Brand Standards or if Licensee
fails to enforce any of the Sublicenses and such failure has, or is reasonably
expected to have, a material adverse effect on any of the Brand Restaurant
Businesses, any of the Brand Trademarks or other Brand System IP, or the
reputation of the Brands, Licensor or any of the Brand Owners;

 

D.   Loss of Rights in Brand System IP. If Licensee, directly or through the
Sublicensees, takes any action that causes, or fails to take any action and such
failure causes, or in either case is reasonably likely to cause, in whole or in
part, the loss, or imminent loss, of a Brand Owner’s ownership rights in all or
any part of the Brand System IP that is material to the conduct of the Brand
Restaurant Businesses or the operation of the Restaurants

 

30

--------------------------------------------------------------------------------


 

(including any Brand Trademark that includes a Brand Name) and which Licensor
has not approved in writing;

 

E.    Threat or Danger to Public Health or Safety. If Licensee or any of the
Sublicensees fails to adhere to the Brand Standards, Applicable Laws, or other
generally accepted public health and safety standards, and such failure causes,
or is reasonably likely to cause, in whole or in part, a threat or danger, or
imminent threat or danger, to public health or safety, then, in addition to
Licensor’s rights as set forth in this Section 14 and without prejudice to the
remedies set forth in Section 15, in the event of such breach and upon written
notice from Licensor, which Licensor may give Licensee in its sole discretion,
Licensee shall, and shall cause the Sublicensees to, immediately close any
affected Restaurant(s), and shall not reopen, or permit the Sublicensees to
reopen, such Restaurant(s) until the threat or danger is remedied.  The Parties
agree that operation of the Restaurants and the Brand Restaurant Businesses
without endangering the public health or safety is the sole responsibility of
Licensee. Licensor does not assume and shall not have any responsibility or
obligation therefor by reserving or exercising the rights granted to Licensor
hereunder;

 

F.    Failure to Meet Sales Growth Metric.  If, consistent with Section 2.1.3,
two (2) consecutive SGM Breaches occur (in which case, the Parties rights and
remedies shall be subject to the terms set forth in Section 2.1.3); and

 

G.   Failure to Meet the Taco Bell Brand Development Initiative. If Licensee
fails to comply with the Taco Bell Brand Development Initiative (in which case,
Licensor’s remedy shall be limited to that set forth in Exhibit A-1).

 

14.1.6    Financial Breach.

 

A.   Failure to Pay Amounts Owed.  If Licensee or any of its Affiliates fails to
pay any amounts due under this Agreement to Licensor or any of its Affiliates in
whole or in part and when such payment becomes due and payable (“Payment
Default”), then Licensor may issue a notice of breach to Licensee with respect
to such Payment Default.  Licensee shall have twenty (20) Business Days
following notice of breach to cure the failure to pay.

 

B.   Chronic Late Payment or Underpayment.  Without limiting Licensor’s other
remedies hereunder for any Payment Default, (a) if Licensee fails to make any
payment when required under this Agreement (including any applicable Grace
Period) (“Late Payment”) (excluding any Late Payment attributable solely to the
application of Chinese foreign exchange controls outside Licensee’s control) on
three (3) or more occasions during any twenty-four (24) month period, or (b) if
any payment made is less than 90% of the amount due (“Underpayment”) on more
than one occasion during any twenty-four (24) month period and Licensee fails to
comply with Section 14.1.6.C., Licensor may:

 

(i)           Exercise any of the remedies set forth in Section 15 in its sole
discretion, including terminating this Agreement and all rights granted to
Licensee hereunder immediately upon notice to Licensee, regardless of whether
Licensee cured the relevant Late Payments or Underpayment.  Should Licensor
elect to terminate this Agreement as a result of a Payment Default, all amounts
payable under this Agreement then owed and outstanding, together with accrued
interest thereon, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Licensee; or

 

31

--------------------------------------------------------------------------------


 

(ii)          Upon written notice to Licensee, require Licensee to establish and
provide to Licensor an irrevocable standby letter of credit in favor of Licensor
and in the form required by Licensor (the “Letter of Credit”) from a financial
institution accepted and approved by Licensor in its sole discretion (“Bank”) in
the minimum amount of projected fees due and owing for the upcoming twenty-four
(24) months (the “Secured Amount”).  Evidence of the establishment of the Letter
of Credit must be provided to Licensor within ten (10) days following the date
of Licensor’s written notice to Licensee of the requirement to obtain the Letter
of Credit.  The term of the Letter of Credit shall be for a period of five
(5) years, unless Licensor otherwise agrees in writing to a shorter term,
subject to Licensor’s right to require an extension of such term in its
reasonable discretion.  Licensor shall be permitted to draw upon the Letter of
Credit at any time and from time to time during the Term in the event of a
Payment Default lasting ten (10) Business Days after Licensor issues a demand
for payment to Licensee and by Licensor submitting to the Bank a dated statement
signed by a duly authorized representative or officer of Licensor certifying
that Licensee is in default of its payment obligations to Licensor under this
Agreement in the amount then-owed as of the date of such statement.  In the
event the Letter of Credit is ever drawn upon by Licensor, Licensee shall
replenish the amount of such Letter of Credit immediately, so that amount of the
Letter of Credit is at all times no less than the Secured Amount.

 

C.   Good Faith Disputes Regarding Amounts Due.  If Licensee, in good faith,
disputes any amounts due and payable to Licensor or any of its Affiliates then,
on the due date, Licensee shall (i) pay the entire amount owed to Licensor or
its Affiliate (without regard to such dispute), and (ii) submit to Licensor a
written statement identifying in reasonable detail the basis for the dispute
(“Payment Dispute Notice”). If it is finally determined in accordance with this
Section 14.1.6.C. and Section 17.3. that Licensee is entitled to all or any
portion of the disputed amount, Licensor shall refund such amount within ten
(10) Business Days following such final determination. The Parties shall
promptly attempt to resolve the dispute and failing resolution within thirty
(30) days following the earlier of Licensee’s Payment Dispute Notice or
Licensor’s notice of breach, either Party may submit the dispute directly to
arbitration pursuant to Section 17.3; provided, that the arbitration shall be
limited to a determination of whether the disputed amount is owed, and the
arbitration panel shall consist of one (1) accounting professional designated by
Licensor, one (1) accounting professional designated by Licensee, and one
(1) arbitrator experienced in resolving payment disputes that is appointed by
CPR.  If the arbitration panel determines that any or all of the disputed amount
is owed to Licensor or any of its Affiliates, then Licensee shall pay the
disputed amount determined to be owed, to the extent not previously paid to
Licensor (and any past due interest owed thereon) within ten (10) Business Days
following the panel’s determination and Licensor shall retain any such disputed
amount previously paid to it. If the disputed amount previously paid by Licensee
to Licensor exceeds the amount determined by the arbitration panel to be owed to
Licensor, such excess shall be repaid by Licensor to Licensee.  If the
arbitration panel determines that none of the disputed amount is owed to
Licensor or its Affiliates, then Licensee shall not be required to pay the
disputed amount and the disputed amount previously paid by Licensee to Licensor
shall be repaid by Licensor to Licensee.  If Licensee fails to cure a Payment
Default, Licensor may exercise any of the remedies set forth in Section 15.

 

14.2       Licensee’s Right to Request Early Termination of Brand License. 
Licensee may request an early termination of the license for a particular Brand
if Gross Revenue for that Brand has declined for each year during any five
(5) consecutive year period during the Term, and Licensee can demonstrate with
evidence satisfactory to Licensor that such decline was proximately caused by
Licensor’s willful

 

32

--------------------------------------------------------------------------------


 

failure to maintain that Brand outside of the Territory, which willful failure
results in material, irreparable damage to that Brand in the Territory, or was
proximately caused by a materially adverse change in the Applicable Laws. 
Licensee must make such request for early termination and provide such evidence
in writing to Licensor within ninety (90) days following any such five
(5) consecutive year period of Gross Sales declines for the affected Brand. 
Licensor shall consider this request for early termination in good faith.  Any
early termination pursuant this Section 14.2 shall be subject to Licensee’s
obligations under Section 16.1.1 through Section 16.1.6.

 

15.          ADDITIONAL REMEDIES

 

15.1        Acknowledgments Regarding Breach, Default, and Remedies Provisions.
The Parties acknowledge the importance of the relationship between Licensor and
Licensee and the difficulties and complexities associated with unwinding that
relationship in the event this Agreement should be terminated. In recognition of
the foregoing, the Parties further acknowledge and agree that the provisions
related to breaches, defaults and remedies under this Agreement, including
Sections 14 and 15, were written in a manner intended to both protect Licensor’s
interests in the Brands and the Brand System IP and to preserve the relationship
between Licensor and Licensee for the Term, by, among other things, affording
Licensor a variety of remedies commensurate with the nature, scope, and severity
of a particular breach or default and permitting Licensor to elect alternative
remedies to termination in the event of a breach or default by Licensee. 
However, the Parties expressly acknowledge and agree that certain breaches and
defaults may be so severe that Licensor has no reasonable alternative other than
to terminate the entire relationship between the Parties, and that it is the
Parties’ express intent that Licensor be afforded such discretion.

 

15.2        Defaults.  Licensor shall be entitled to give notice of default to
Licensee, which shall give rise to the remedies set forth in this Section 15,
upon the occurrence of any of the following: (i) any breach by Licensee listed
in Sections 14.1.1 through 14.1.4 (as such events are non-curable by their
nature); (ii) Licensee’s failure to cure a material breach within the cure
period as set forth in the notice of breach; or (iii) Licensor’s determination,
prior to the expiration of the applicable cure period, that there exists
reasonable evidence that Licensee does not intend to cure, or is unable to cure,
the material breach identified in the notice of breach.  Any notice of breach
with respect to a curable breach shall set forth an applicable cure period that
is reasonably tailored to the applicable breach, provided that the cure period
for any SGM Breach shall be at least one (1) year) and in the event that a
notice of breach fails to specify a cure period, then the cure period shall be
thirty (30) days unless otherwise set forth in this Agreement (for example, as
in Section 14.1.6 pertaining to Payment Defaults).

 

15.3        Brand Specific Enforcement. Notwithstanding anything in this
Agreement to the contrary and for the avoidance of doubt, Licensor may exercise
the rights set forth in Section 14.1 and the remedies set forth in this
Section 15 as to one or more, but fewer than all, of the Brand licenses. This
includes, without limitation and for illustration purposes only, the right of
Licensor to terminate Licensee’s right to operate a particular Brand Restaurant
Business for a single Brand, in which event, Licensee would be permitted and
required, following the termination, to continue operating the Brand Restaurant
Business(es) for the remaining Brand(s) in accordance with the terms and
conditions of this Agreement.  Licensee expressly acknowledges and agrees that
Licensee’s obligation to pay the royalty fees and other amounts due for the
remaining Brand(s) under this Agreement shall not be relieved, limited, or
otherwise modified as a result of the expiration and non-renewal or termination
of one or more, but fewer than all, of the Brand licenses.

 

33

--------------------------------------------------------------------------------


 

15.4       Available Remedies. Upon Licensor giving Licensee a notice of default
under Section 15.2, Licensor may, in its sole discretion, terminate this
Agreement and all rights granted to Licensee hereunder immediately upon notice
to Licensee. Licensor may also, in its sole discretion, exercise any one or more
of the following additional remedies:

 

15.4.1    Institute any and all proceedings permitted by Applicable Laws or in
equity with respect to such default, including actions for injunctive and/or
declaratory relief (including specific performance) and/or damages;

 

15.4.2    Suspend or limit Licensee’s rights to develop any Restaurant or grant
any Sublicenses as determined by Licensor its sole discretion until the default
is cured;

 

15.4.3    Prohibit any Restaurant from opening or operating until the default is
cured;

 

15.4.4    Eliminate or modify the exclusivity granted in Section 2.2 and
immediately conduct and further develop the Brand Restaurant Businesses in the
Territory or license one or more third parties to do so;

 

15.4.5    (i) Purchase from Licensee and its Affiliates (which purchase right
shall be transferable) the Brand Restaurant Businesses, or any of them, at fair
market value, less any damages to Licensor and its Affiliates resulting from
Licensee’s default and (ii) in connection with such purchase, at Licensor’s
option and for no additional consideration, require the assignment by Licensee
to Licensor (or its designee) of all rights of Licensee under any or all
Sublicenses then in effect, in which case Licensor (or its designee) shall
assume all obligations of Licensee arising thereunder after such assignment and
Licensee shall promptly terminate and enforce the termination of all Sublicenses
which Licensor elects not to acquire (collectively, the “Licensor Purchase
Right”).  Licensor and Licensee will attempt in good faith to agree on the
purchase price under subsection 15.4.5(i) and terms and procedures for the
exercise of Licensor’s rights hereunder, but if they are unable to agree within
a reasonable period of time (not to exceed sixty (60) days), the purchase price,
terms and procedures will be determined in accordance with Exhibit D.  Licensee
shall, and shall cause its Affiliates to, effect the transfers and assignments
contemplated by this Section 15.4.5 upon such date as Licensor determines,
including executing such further documents as may be required; and

 

15.4.6    Submit the matter directly to arbitration in accordance with
Section 17.3 for the sole purpose of determining the amount of damages or other
relief to which Licensor is entitled as a result of the default.

 

15.5       Remedies Cumulative.  In addition to the remedies set forth in this
Agreement, the Parties may pursue whatever other remedies are available at law
or in equity, and all remedies provided under this Agreement are cumulative and
not exclusive of other remedies, unless otherwise expressly stated.

 

16.          POST-TERM OBLIGATIONS

 

16.1       Obligations Following Expiration or Termination. Licensee shall
comply, and shall cause any Sublicensee as to which Licensor (or its designees)
does not assume the Sublicense under Section 15.4.5(ii) to comply, with the
following provisions upon the expiration and non-renewal or termination of this
Agreement or of any Brand license granted hereunder. If one or more (but fewer
than all) of the Brand licenses expire without renewal or are terminated, the
provisions set forth below will apply only with respect to those Brands as to
which licenses have expired or been terminated.

 

34

--------------------------------------------------------------------------------


 

16.1.1    Licensee’s right to use and sublicense the use of the Brand System IP
shall end and Licensee shall (and shall cause the Sublicensees as to which
Licensor does not exercise its subrogation rights to) immediately cease all use
of the Brand System IP, including the Brand Trademarks.

 

16.1.2    Licensee shall promptly pay to Licensor all fees and other amounts due
under this Agreement.

 

16.1.3    Licensee shall (and shall cause the Sublicensees as to which Licensor
(or its designees) does not assume the Sublicense under 15.4.5(ii) to) cease
representing itself as a licensee of Licensor and shall promptly cancel all
trade name or other registrations relating to its use of any Brand Trademark,
and shall notify all third parties (including Internet domain name authorities
and directory publishers) of the termination or expiration of Licensee’s right
to use any listing, Internet domain name, uniform resource locator, website
name, electronic mail address, and search engine metatags and keywords
associated with the Brand(s), and shall authorize the transfer of the same to
Licensor or its designee.

 

16.1.4    Licensee, at its sole expense, shall (and shall cause the Sublicensees
as to which Licensor does not exercise its subrogation rights to) immediately
return to Licensor any and all written materials incorporating Licensor’s
Confidential Information or shall dispose of such materials as directed by
Licensor.

 

16.1.5    Licensee shall comply with its confidentiality and other obligations
under Section 9, its post-term non-competition obligations under Section 10.2
and all other obligations under this Agreement that expressly or by their nature
survive expiration or termination.

 

16.1.6    Licensee and its Affiliates shall not be entitled to receive any
compensation or payment from Licensor as a result of the termination or
expiration of this Agreement, whether for actual, consequential, indirect,
special, incidental or other damages, costs or expenses, whether foreseeable or
unforeseeable (including loss of profits, investments or goodwill), any right to
which Licensee hereby waives and disclaims. Licensee recognizes that any
enhancement of the Brand goodwill or customer base will be primarily
attributable to the Brand Trademarks and other Brand System IP and that Licensee
has no right to compensation for any contribution it may have made to any such
enhancement of goodwill or customer base. Notwithstanding the foregoing, nothing
herein shall require Licensee to waive or disclaim any claim which it may have
that is derived from a prior breach of this Agreement.

 

16.1.7    Licensor may exercise the Licensor Purchase Right.

 

17.          DISPUTE RESOLUTION

 

17.1       Governing Law.  This Agreement shall be interpreted and construed
under the laws of the United States of America and the State of Texas, U.S.A.
(without regard to, and without giving effect to, their conflict of laws rules).

 

17.2       Pre-Arbitration Dispute Resolution.  Subject to Section 14.1.6.C.,

 

17.2.1  Prior to submitting any dispute under this Agreement (with the exception
of any disputes concerning breaches which Licensor has determined not to be
curable) to mediation, arbitration or any court or other tribunal, a Party shall
provide written notice of the dispute to the other Party.  Upon

 

35

--------------------------------------------------------------------------------


 

such notice appropriate executives of Licensee and Licensor who have authority
to resolve the dispute will meet either in person or by video conference or
similar means and shall discuss and use good faith efforts to resolve the
dispute. If the dispute cannot be resolved within thirty (30) days of such
notice, then the Parties shall submit the claim for resolution to non-binding
mediation in accordance with Section 17.2.2.

 

17.2.2  If the Parties are unable to resolve a dispute under this Agreement in
accordance with Section 17.2.1, the Parties agree to submit the dispute (with
the exception of any disputes concerning breaches which Licensor has determined
not to be curable) to non-binding mediation before bringing such dispute to
arbitration in accordance with Section 17.3.  The Parties shall select a
mediator within twenty (20) days of the date the dispute is submitted to
mediation by either Party.  The mediation shall be conducted in English by a
mediator mutually and jointly approved by both Parties, and failing agreement of
the Parties within the twenty (20) day period, by a mediator appointed by the
International Institute for Conflict Prevention and Resolution (“CPR”) in
accordance with its mediation rules. The mediation shall be conducted at a
location mutually and jointly selected by both Parties within ten (10) days
following the date on which the mediator is appointed, and failing agreement of
the Parties within such time period, then the mediation will be held in Dallas,
Texas, U.S.A.  The costs and expenses of any such mediation, including
compensation and expenses of the mediator (and except for the lawyers’ fees
incurred by either Party), shall be borne by both Parties equally.

 

17.3        Arbitration.  If the Parties are unable to resolve a dispute under
this Agreement by mediation in accordance with Section 17.2.2, then such dispute
and any other controversy or claim arising out of or relating to this Agreement,
or the breach hereof, including the determination of the scope or applicability
of this agreement to arbitrate, shall, upon written request of either Party (the
“Arbitration Request”), be determined by arbitration administered by CPR in
accordance with the CPR Rules for Administered Arbitration (“Administered
Rules”). Subject to Section 14.1.6.C, details of the arbitration are as follows:

 

17.3.1    There shall be three (3) arbitrators.  The panel of three
(3) arbitrators will be chosen as follows:  (i) within fifteen (15) days from
the date of the receipt of the Arbitration Request, each Party will name an
arbitrator; and (ii) the two (2) Party-appointed arbitrators will thereafter
name a third, independent arbitrator who will act as chairperson of the arbitral
tribunal.  In the event that either Party fails to name an arbitrator within
fifteen (15) days following the date of receipt of the Arbitration Request, then
upon written application by either Party, that arbitrator shall be appointed
pursuant to the Administered Rules.  In the event that, within thirty (30) days
from the date on which the second of the two (2) arbitrators was named, the two
(2) Party-appointed arbitrators fail to appoint the third, then the third
arbitrator will be appointed pursuant to the Administered Rules.

 

17.3.2    The arbitration shall be conducted in English.  Any document that a
Party seeks to use that is not in English shall be provided along with an
English translation.

 

17.3.3    The place of arbitration shall be Dallas, Texas, U.S.A.

 

17.3.4    The arbitrators shall establish procedures under which each Party will
be entitled to conduct discovery.

 

17.3.5    The arbitrators shall award to the substantially prevailing party (as
determined by the arbitrators) the costs and expenses of the proceeding,
including reasonable attorneys’ and experts’ fees.

 

36

--------------------------------------------------------------------------------


 

17.3.6    The arbitrators will issue a reasoned award.

 

17.3.7    Notwithstanding any language herein to the contrary, the Parties agree
that the award rendered by the arbitrators (the “Original Award”) may be
appealed under the CPR Arbitration Appeal Procedure (“Appeal Procedure”). 
Appeals must be initiated within thirty (30) days of receipt of an Original
Award, in accordance with Rule 2 of the Appeal Procedure, by filing a written
notice with CPR.  The Original Award shall not be considered final until after
the expiration of the time for filing the notice of appeal pursuant to the
Appeal Procedure.  Following the appeal process, either (i) the Original Award,
if no changes have been made by the appellate Tribunal, or (ii) the appellate
award, if the Original Award has been changed by the appellate tribunal, may be
entered in any court having jurisdiction thereof.  Unless otherwise agreed by
the parties, the appeal shall be conducted at the place of the original
arbitration.

 

17.3.8    Any award rendered by the arbitrators that is not appealed in
accordance with the foregoing provisions or that is not modified by the appeal
tribunal, and any award as modified or established by the appeal tribunal, shall
be final and judgment may be entered thereon in any court having jurisdiction
thereof.

 

17.3.9    Each Party retains the right to apply to any court of competent
jurisdiction for provisional and/or conservatory relief, including prearbitral
attachments or injunctions, and any such request shall not be deemed
incompatible with the agreement to arbitrate or a waiver of the right to
arbitrate.  In any action or arbitration, the Party who is aggrieved by any
actual or threatened breach of this Agreement shall have the right to specific
performance and injunctive or other equitable relief, in addition to any and all
other rights and remedies, and the Parties agree the monetary damages are
inadequate compensation for any loss.

 

17.3.10  The existence and content of the arbitral proceedings and any rulings
or award shall be kept confidential by the Parties and members of the arbitral
tribunal except (i) to the extent that disclosure may be required of a Party to
comply with Applicable Laws or the rules of any applicable stock exchange,
protect or pursue a contractual right or perform a contractual obligation, or
enforce or challenge an award in bona fide legal proceedings before a court or
other judicial authority, (ii) with the consent of all Parties, (iii) where
needed for the preparation or presentation of a claim or defense in arbitration,
(iv) where such information is already in the public domain other than as a
result of a breach of this Section, or (v) by order of the arbitral tribunal
upon application of a Party.

 

17.4       Limitations Period.  Any claim arising out of or relating to this
Agreement shall be governed by the statute of limitations under the governing
law set forth in Section 17.1.

 

17.6       Enforcement Costs.  Each Party shall bear its own legal costs
(including attorneys’ and experts’ fees, and all other expenses) incurred in
enforcing this Agreement or in otherwise pursuing, or defending against, a
claim, demand, action, or proceeding under or in connection with this Agreement

 

18.          REPRESENTATIONS AND WARRANTIES

 

18.1       By Licensor.  Licensor represents, warrants and covenants that:

 

18.1.1    It has the full right, power and authority to enter into this
Agreement, to grant the rights granted herein and to perform its obligations
hereunder.

 

37

--------------------------------------------------------------------------------


 

18.1.2    Neither its execution of this Agreement nor the performance of its
obligations hereunder: (i) violates any provision of Applicable Laws or any
judgment, writ, injunction, order, or decree of any court or other Governmental
Authority having jurisdiction over it or any of its Affiliates; (ii) results in
or constitutes a material breach or material default under any indenture,
contract, commitment, or restriction to which it or any of its Affiliates is a
party or by which it or any of its Affiliates is bound; or (iii) requires any
consent, vote, or approval which has not been given or taken.

 

18.2       By Licensee.  Licensee represents, warrants and covenants that:

 

18.2.1    It has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder.

 

18.2.2    Neither its execution of this Agreement nor the performance of its
obligations hereunder: (i) violates any provision of Applicable Laws or any
judgment, writ, injunction, order, or decree of any court or other Governmental
Authority having jurisdiction over it or any of its Affiliates; (ii) results in
or constitutes a material breach or material default under any indenture,
contract, commitment, or restriction to which it or any of its Affiliates is a
party or by which it or any of its Affiliates is bound; or (iii) requires any
consent, vote, or approval which has not been given or taken.

 

19.          GENERAL PROVISIONS

 

19.1       Independent Contractor.  Licensor and Licensee are independent
contractors.  Neither Party shall hold itself out as a partner, joint-venturer,
affiliate, associate, agent, employee, or legal representative of the other. 
Neither Party is authorized (and shall not represent that it has the right) to
act for or on behalf of the other, to legally bind the other, or to make any
agreement, warranty, covenant, or other representation or create any express or
implied obligation on behalf of the other. Without limiting the foregoing,
Licensee and the Sublicensees are solely responsible for the hiring, firing,
supervision, compensation and training of all employees of the Brand Restaurant
Businesses and no employment relationship shall exist between Licensor and any
employees of Licensee or any Sublicensee. Licensee and the Sublicensees are
solely responsible for collecting and paying when due all applicable employment
taxes, workers’ compensation contributions, employment insurance premiums, and
all similar taxes and charges arising out of the employment relationship between
Licensee or any Sublicensee and its employees.

 

19.2       Severability. If any provision of this Agreement is finally
determined by a court of competent jurisdiction or by an arbitration panel
authorized to make such a determination under Section 17.3 to be void, invalid
or unenforceable for any reason, then that provision shall be reformed to the
minimum extent required to render it legal, valid, and enforceable and to
preserve the Parties’ original intent and the validity and enforceability of the
remaining provisions of this Agreement. Notwithstanding the foregoing, if
reformation is not possible, the void, invalid or unenforceable provision shall
be deemed to be severable and the remainder of this Agreement shall be and
remain valid and in full force and effect; provided, that the terms of this
Agreement shall be equitably adjusted so as to compensate the appropriate Party
for any consideration lost because of the elimination of any such void, invalid
or unenforceable provision.  If any provision of this Agreement is susceptible
to two or more constructions, one of which would render the provision
enforceable and the other or others of which would render the provision
unenforceable, then the provision shall be given the meaning that renders it
enforceable.  Notwithstanding the foregoing, if any arbitration panel or court
or other Governmental Authority determines that one or more provisions is
invalid, illegal or unenforceable, and such determination would, in the
reasonable opinion of Licensor, frustrate any of the essential purposes of this
Agreement as determined by Licensor,

 

38

--------------------------------------------------------------------------------


 

then Licensor may terminate this Agreement immediately upon notice to Licensee. 
Without limiting what Licensor may determine to be an essential purpose of this
Agreement, each of the following Sections (and any defined term to the extent
used in that Section) is agreed to be an essential purpose of this Agreement: 
Sections 2.1 (other than 2.1.1), 2.3, 3.1, 3.2, 3.4, 4.1 through 4.6, 5.1, 5.2,
6.1 through 6.3, 9, 10, 12.2, 14, 15, 16, and 17.

 

19.3       Waiver; Consents and Approvals; Discretion. A Party’s waiver of any
particular right or breach or default shall not affect or impair that Party’s
later exercise of that right or the remedies relating to a breach or default of
the same or a different kind, nor shall any delay, forbearance or omission of
either Party to exercise any right arising out of this Agreement or any remedies
relating to a breach or default, affect or impair that Party’s rights as to the
same or any future exercise of that right or breach or default.  A Party’s
acceptance of any payment due to it shall not be deemed a waiver of any
preceding breach of this Agreement.  Any consent, approval, authorization or
waiver granted under this Agreement will be valid only if in writing and signed
by the Party to be charged. Licensor makes no warranties or guaranties and
assumes no liability or obligation by providing any waiver, approval, or consent
under this Agreement, or by reason of any neglect, delay, or denial of any
request therefor. Without limitation of the foregoing, Licensor shall have no
liability in connection with or related to the products or services offered or
sold at and from any of the Restaurants, even if Licensor required, approved or
consented to the product or service. Any provision of this Agreement that grants
a Party the right to exercise its discretion shall be construed, unless
otherwise conditioned or limited, to mean that Party’s sole and absolute
discretion.

 

19.4        Notices and Other Material Communications. Any notice, demand,
report or other communication between the Parties with respect to this Agreement
or provided for herein must be in writing, in the English language and signed by
the Party serving the same and delivered by hand with receipt or by a reputable
courier service with tracking capability to the other Party at its address
listed on the signature page to this Agreement. Notices will be deemed to have
been received if delivered as provided in this Section 19.4. The Party serving
the notice shall have the burden of establishing that the notice was received by
the other Party, but receipt shall be deemed proven by any third-party carrier’s
written verification (including a standard form receipt in paper or electronic
form) of its delivery of the notice to the other Party at the address listed on
the signature page.  Each Party may change its address by delivering written
notice to the other Party identifying the new address.

 

19.5        Amendments. Except as otherwise expressly provided in this
Agreement, this Agreement and the Brand licenses granted hereunder may be
modified or amended only in writing executed by an authorized representative of
each Party.

 

19.6        Binding Effect. The terms of this Agreement shall inure to the
benefit of and be binding upon each Party and each Party’s permitted successors
and assigns.

 

19.7        Governmental Approvals. If any Governmental Approvals must be
obtained to enable the Parties to enter into and perform this Agreement, then
Licensee will, at Licensee’s expense and with Licensor’s reasonable assistance
(as needed), use its best efforts to obtain any such Governmental Approval,
including Government Approvals with respect to the operation of the Brand
Restaurant Businesses, payment of amounts required under this Agreement, and the
offer and sale of Future Sublicenses.  Neither Party shall apply for any
Governmental Approval until the other Party has had an opportunity to review,
comment on and consent (not to be unreasonably withheld) to all materials to be
filed with any Governmental Authority.  Neither Party shall be obligated to
consent to any modification of this Agreement pursuant to or in order to obtain
any discretionary Governmental Approval, and the Parties agree that the rights,
licenses and privileges granted to Licensee under this Agreement are not meant
to be increased or expanded by any Governmental Approval.  If the consequence of
any

 

39

--------------------------------------------------------------------------------


 

Governmental Approval is to alter or increase the rights or economic benefits of
one Party to the detriment of the other, then the Parties shall cooperate in
good faith to amend this Agreement as necessary to restore their respective
rights and benefits to the status that existed prior to the implementation of
such Governmental Approval.

 

19.8        Entire Agreement. This Agreement and all schedules, exhibits, and
information incorporated into this Agreement by reference, collectively
constitute the entire agreement between the Parties in respect to the subject
matter hereof, and supersede all prior understandings or agreements between them
in connection with the subject matter of this Agreement.  There are no
representations, arrangements, understandings or agreements, oral or written,
between the Parties relating to the subject matter of this Agreement except
those fully expressed herein and each Party disclaims any reliance on any such
representations, arrangements, understandings, or agreements except those
expressed herein, and no officer, employee, representative or agent of either
Party has been or is authorized to make any representation, warranty, or promise
not contained in this Agreement.

 

19.9        Survival. The limitations and obligations under this Agreement that,
expressly or by their terms, extend beyond the transfer, expiration, or
termination of this Agreement or any Brand license granted hereunder shall
survive that transfer, expiration, or termination, including the obligation to
pay all amounts due (including fees and related obligations pursuant to
Section 3), and the provisions of Section 9 (confidentiality), Section 10
(non-competition), Section 11.1 (indemnity), Section 14 (breach), Section 15
(additional remedies), Section 16 (post-term obligations), Section 17 (dispute
resolution), and Section 19 (general provisions).

 

19.10     Construction.  A reference in this Agreement to “including” (or
“include” or like term) will not be construed restrictively but will mean
“including (or “include” or like term) without prejudice to the generality of
the foregoing” and “including (or “include” or like term) but without
limitation”.  The term “shall” is a term of obligation.  References to this
Agreement will include any Recitals and Exhibits to it, and references to
Sections are (unless otherwise indicated) to the sections of this Agreement. 
The headings are for convenience only and will not affect the interpretation of
this Agreement. Unless the context otherwise requires or permits, references to
the singular number will include references to the plural number and vice versa;
references to a “person” will include any company, limited liability
partnership, association, partnership, business trust, unincorporated
association or other entity; references to a company will include any company,
corporation or any body corporate, wherever incorporated; and words denoting any
gender will include all genders.

 

19.11     Counterparts.  This Agreement may be executed in one (1) or more
counterparts, all of which shall be considered one (1) and the same agreement,
and shall become effective when one (1) or more counterparts have been signed by
each of the Parties and delivered to the other Party (it being agreed that
delivery of a manual, stamp or mechanical signature, whether in person, by
courier, by facsimile or by e-mail in portable document format, shall be
effective).

 

19.12     Sublicensees Not Third Party Beneficiaries.  The provisions of this
Agreement do not and are not intended to confer upon any Sublicensee any rights
or remedies hereunder.

 

[Signature page follows]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Agreement to be effective as of the Effective Date.

 

 

 

 

 

LICENSOR:

 

Yum! Restaurants Asia Pte. Ltd.

 

 

 

 

By:

/s/ Vinod Mahboobani

 

Name:

Vinod Mahboobani

 

Title:

Director

 

 

 

 

Address:

 

 

Yum! Restaurants Asia Pte. Ltd.

 

99 Bukit Timah Road, #06-00

 

Singapore 229835

 

Attention: Vinod Mahboobani

 

 

 

 

LICENSEE:

 

Yum Restaurants Consulting (Shanghai) Company Limited

 

 

 

 

By:

/s/ Mark Chu

 

Name:

Mark Chu

 

Title:

Legal Representative

 

 

 

 

Address:

 

 

Yum Restaurants Consulting (Shanghai) Company Limited

 

16/F Two Grand Gateway, 3 Hongqiao Road

 

Shanghai, the People’s Republic of China

 

Attention: Mark Chu

 

[Signature Page to Master License Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BRANDS AND BRAND OWNERS

 

Brand

 

Name and Address of
Brand Owner

 

 

 

KFC

 

Kentucky Fried Chicken International Holdings, Inc.

 

 

 

Pizza Hut
(including Pizza Hut Dine-In and Pizza Hut Home Service)

 

Pizza Hut International, L.L.C.

 

 

 

Taco Bell

 

Taco Bell Corp.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

TACO BELL BRAND DEVELOPMENT INITIATIVE

 

The Parties acknowledge and agree that the following provisions regarding the
Taco Bell Brand are part of the Master License Agreement (the “Agreement”):

 

1.            Notwithstanding anything in the Agreement to the contrary, the
license covering the Taco Bell Brand and associated Brand System IP is expressly
conditioned on Licensee’s fulfillment of the Taco Bell Brand Development
Initiative set forth below:

 

There shall be at least 100 Restaurants open and operating in the Territory
under the Taco Bell Brand as of December 31, 2022.

 

2.            If Licensee fails to satisfy the Taco Bell Brand Development
Initiative set forth in this Exhibit A-1, Licensor may, at its option upon
written notice to Licensee, terminate Licensee’s right to enter into new Taco
Bell Sublicenses (including new single unit franchise agreements under any
then-existing multi-unit development arrangement) and the territorial
protections set forth in Section 2.2 of the Agreement with respect to the Taco
Bell Brand.  However, in such event, Licensee would continue to have the right
and obligation to support the Taco Bell Sublicenses in effect as of the
effective date of the termination, in accordance with the terms of the Agreement
and such Sublicenses.  Licensee acknowledges and agrees that any multi-unit
development rights for Taco Bell Restaurants granted to a Sublicensee shall be
expressly contingent upon Licensee’s possession of development rights for Taco
Bell Restaurants under the Agreement at the time the Sublicensee seeks to
exercise its rights.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CATEGORIES AND SOURCES OF BRAND STANDARDS

 

This Exhibit B refers to categories and sources of Brand Standards currently
published by Licensor and accessible to Licensee. The Brand Standards may be
amended by Licensor from time to time in accordance with this Agreement.

 

·                  Trademark Standards (including Trademark Maintenance and
Registration Standards) as set forth in the Brand Standards Manual provided to
Licensee by Licensor

 

·                  Quality Assurance Standards as set forth in the Brand
Standards Manual provided to Licensee by Licensor Advertising and Marketing
Standards as set forth in the Brand Standards Manual provided to Licensee by
Licensor

 

·                  Asset Standards as set forth in the Brand Standards Manual
provided to Licensee by Licensor

 

·                  Governance Standards as set forth in the Brand Standards
Manual provided to Licensee by Licensor

 

·                  Reports and Financial Information as set forth in the Brand
Standards Manual provided to Licensee by Licensor

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CROSS LICENSED IP

 

Trademark

 

Class

 

Registration
No.

 

Registrant

 

Note

九珍

 

32

 

4417760

 

Kentucky Fried Chicken International Holdings, Inc.

 

This mark has been licensed to East Dawning and Little Sheep. It is subject to
the three-year remaining use period.

安心

 

30

 

6444522

 

Yum! Restaurants Asia Pte Ltd

 

This mark has been licensed to KFC China. It has just been assigned to East
Dawning on July 4, 2016. It is not subject to the three-year remaining use
period.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LICENSOR PURCHASE RIGHT PROCEDURES

 

1.            INITIAL AGREEMENTS

 

1.1          No Frustration of Purpose.  From and after the Effective Date and
throughout the Term, Licensee shall not, and shall cause each of its Affiliates
not to, take any action that, or fail to take any action if such failure, would
adversely affect the ability of any such Person to perform such Person’s
obligations under this Exhibit D or the consummation of the transactions
contemplated by this Exhibit D with respect to all or any of the Assets.

 

2.            DEFINED TERMS; DESIGNEE; INTERPRETATION

 

2.1          Defined Terms.  As used in this Exhibit D, any terms defined herein
have the meanings set forth herein and all other capitalized terms are defined
as they appear in the body of the Agreement to which this Exhibit D is attached.

 

2.2          Designee.  Licensee acknowledges and agrees that Licensor shall
have the right to designate one or more Persons to exercise any or all of
Licensor’s rights pursuant to Section 15.4.5 of the Agreement, pursuant to this
Exhibit D or otherwise in respect of the Purchase Right, including to purchase
any or all of the Selected Assets.  For purposes hereof, “Designee” means the
Person or Persons designated by Licensor to exercise any or all of such rights. 
If the Designee includes more than one Person, when exercising a right of
Licensor under the Agreement or under this Exhibit D, such Persons shall act
collectively through a designated representative.

 

2.3          Interpretation.  Where any right, determination or other decision
of Licensor (or its Designee) is granted, required, authorized or otherwise
permitted under this Exhibit D, Licensor (or its Designee) shall have the right
to exercise such right, make such determination or decide such matter in its
sole and absolute discretion.  For the avoidance of doubt, no exercise by
Licensor (or its Designee) of the Purchase Right with respect to a default (or
subsequent abandonment thereof) shall waive or be deemed to waive any further
exercise by Licensor of its rights under Section 15.4.5 of the Agreement in
respect of any other default by Licensee or any exercise by Licensor of its
rights under any other provision of Section 15.4 of the Agreement in respect of
the default that resulted in Licensor’s exercise of the Purchase Right.

 

3.            LICENSOR PURCHASE RIGHT

 

3.1          General.  The provisions of this Exhibit D shall apply to establish
the purchase price, terms and procedures applicable in the event Licensor (or
its Designee) exercises its right to purchase one or more Brand Restaurant
Businesses pursuant to Section 15.4.5 of the Agreement (the Brand Restaurant
Businesses to be so purchased, the “Selected Brand Restaurant Businesses”) and
Licensor (or its Designee) and Licensee are unable to agree upon the purchase
price therefor pursuant to Section 15.4.5(i) of the Agreement or the terms and
procedures contemplated by Section 15.4.5 of the Agreement on or before the
Negotiation End Date.  For purposes hereof, the “Negotiation End Date” means the
date that is sixty (60) days after Licensor (or its Designee) gives notice to
Licensee of Licensor’s (or its Designee’s) exercise of Licensor’s (or its
Designee’s) right to purchase the Selected Brand Restaurant Businesses pursuant
to Section 15.4.5 of the Agreement.

 

--------------------------------------------------------------------------------


 

3.2          Purchase Right.  From and after the applicable Negotiation End
Date, Licensor (or its Designee) shall have the right (the “Purchase Right”) to
purchase, free and clear of any liens (other than immaterial liens incurred in
the ordinary course of business), all right, title and interest of Licensee and
its Affiliates in, to and under all or any of the assets, properties and rights
of every kind and nature, whether real, personal or mixed, tangible or
intangible (including goodwill), wherever located and whether now existing or
hereafter acquired, that are used or held for use in connection with, or
otherwise related to, the Selected Brand Restaurant Businesses (collectively,
the “Assets”).  Licensee acknowledges and agrees that Licensor (or its Designee)
may, in connection therewith and under this Exhibit D, purchase all or any of
the Assets of the Selected Brand Restaurant Businesses, as determined in
accordance with this Exhibit D (the Assets to be so purchased, the “Selected
Assets”).

 

4.            STRUCTURE AND PRICE

 

4.1          Due Diligence.  In addition to the continuing rights to audit and
review the books and records of the Brand Restaurant Businesses contemplated by
Section 8.1 of the Agreement, the Licensor Parties shall have the right to
perform reasonable due diligence on each of the Brand Restaurant Businesses. 
For purposes hereof, “Licensor Parties” means Licensor and its Affiliates and
any of their respective representatives and designees (including any Designee
and its representatives).  Licensee shall, and shall cause its Affiliates to,
provide information to, and reasonably cooperate with, the Licensor Parties in
connection with such due diligence (including by responding to any due diligence
requests and promptly including requested information and documents in a data
room, in each case as reasonably requested by any Licensor Party).  In
furtherance of and without limiting the foregoing, should any Licensor Party at
any time request a financial institution to extend credit to it in connection
with the exercise of the Purchase Right, and should such financial institution
request access to information regarding any of the Brand Restaurant Businesses,
then Licensee shall, and shall cause its Affiliates to, grant such financial
institution the same access to the books and records of the Brand Restaurant
Businesses as is granted to Licensor in Section 8.1 of the Agreement and access
to the due diligence information responsive to any Licensor Party’s requests
under this Section 4.1 of this Exhibit D.

 

4.2          Structure.  Provided that Licensee has complied with its
obligations under Section 4.1 of this Exhibit D, Licensor (or its Designee)
shall deliver to Licensee within ninety (90) days after the Negotiation End Date
written notice (the “Structure Notice”) of Licensor’s (or its Designee’s)
determination of the Selected Assets to be purchased in connection with the
exercise of the Purchase Right and the structure for the purchase of the
Selected Assets, which may be a purchase of shares or other equity interests of
Licensee or any of its Affiliates that owns Selected Assets, a purchase of
Selected Assets or a combination thereof (the date of delivery of such notice,
the “Structure Determination Date”); provided, in the event that Licensee has
breached its obligations under Section 4.1 of this Exhibit D, the Structure
Determination Date shall be extended by one day for each day Licensee was in
breach of such obligations.  For the avoidance of doubt, Licensor (or its
Designee) may exclude Assets (including contracts or employees), as determined
in its sole discretion, and no structure shall require (and Licensee shall not
be entitled to require) the purchaser of any Selected Assets to assume or be
liable for any Excluded Liabilities.  From and after consummation of the
purchase of the Selected Assets pursuant to this Exhibit D, Licensee shall
indemnify and hold harmless the Licensor Parties from and against all Excluded
Liabilities related to the Selected Brand Restaurant Businesses, other than
those liabilities (if any) Licensor (or its Designee) agrees to assume in
connection with the exercise of the Purchase Right as set forth in the Structure
Notice (such liabilities, if any, the “Assumed Liabilities”).  For purposes
hereof, “Excluded Liabilities” means any and all liabilities, duties,
responsibilities, assessments, costs, expenses, losses, expenditures, charges,
fees, penalties, fines, contributions, premiums and obligations of any kind of
Licensee or any of its Affiliates, whether known or unknown, asserted or
unasserted, liquidated or unliquidated, to the extent relating to or arising
during any period of time prior to the closing of the purchase of the Selected
Assets.  As set forth in Section 15.4.5 of the Agreement, as part of the
exercise

 

--------------------------------------------------------------------------------


 

of the Purchase Right, Licensor (or its Designee) may, for no additional
consideration, require the assignment by Licensee to Licensor (or its Designee)
of all rights of Licensee under any or all Sublicenses then in effect, in which
case Licensor (or its Designee) shall assume all obligations of Licensee under
the Sublicenses so assigned (the “Selected Sublicenses”) to the extent arising
after such assignment (which shall be included as Assumed Liabilities) and
Licensee shall promptly terminate and enforce the termination of all Sublicenses
which Licensor (or its Designee) elects not to have assigned to Licensor (or its
Designee).

 

4.3          No Obligation to Purchase.  Licensee acknowledges and agrees that
nothing in this Exhibit D or the Agreement requires any Licensor Party to
purchase any or all of the Assets of any Brand Restaurant Business, and any
Licensor Party’s obligations to purchase any or all of such Assets shall be
contained in, and subject to execution by such Licensor Party of, a definitive
purchase agreement, which any such Licensor Party may decline to do at any time
for any reason.

 

4.4          Price Determination.

 

4.4.1      Each of Licensor (or its Designee) and Licensee shall, within twenty
(20) days after the Structure Determination Date, designate (and notify the
other of the designation of) an investment banking firm of recognized
international standing to determine the Fair Market Value of the Selected Assets
(the date on which each of Licensor (or its Designee) and Licensee has notified
the other of such designation, the “Banking Firm Appointment Date”) and shall
instruct such investment banking firms to jointly designate the Designated
Valuation Firm within thirty (30) days after the Banking Firm Appointment Date. 
For a period of thirty (30) days after the Banking Firm Appointment Date, each
investment banking firm shall consult with the other investment banking firm to
determine its initial view as to the Fair Market Value of the Selected Assets. 
For purposes hereof, “Fair Market Value” means the cash price that an
unaffiliated third party would pay to acquire the Selected Assets (after giving
effect to the assumption by Licensor (or its Designee) of the Assumed
Liabilities) in an arm’s-length transaction as an on-going concern; provided,
that such determination shall be made (i) assuming Licensor (or its Designee)
would be required to pay to an unaffiliated third party a royalty of 3% of gross
revenues in order to continue the operation of the Selected Assets and (ii) on
the basis of the structure for the purchase designated by Licensor (or its
Designee) in the Structure Notice, and “Designated Valuation Firm” means the
investment banking firm jointly designated by the investment banking firms
initially appointed pursuant to this Section 4.4 of this Exhibit D (or otherwise
designated in accordance herewith) to determine the Fair Market Value, which is
neither an Affiliate of Licensee or Licensor (or its Designee) nor has performed
any significant work for Licensee or Licensor (or its Designee) or any of their
respective Affiliates within the prior two (2) years.  Notwithstanding the
foregoing and the other provisions of this Section 4.4 of this Exhibit D, in the
event (x) either Licensor (or its Designee) or Licensee fails to notify the
other of its selected investment banking firm within the time period specified
in this Section 4.4.1 of this Exhibit D, such Person shall have waived its
rights to appoint an investment banking firm and the determination of the Fair
Market Value shall be made solely by the investment banking firm of the Party
which did appoint an investment banking firm within such time period (which
banking firm shall, in such case, constitute the Designated Valuation Firm) or
(y) the two investment banking firms selected by Licensor (or its Designee) and
Licensee do not appoint the Designated Valuation Firm within thirty (30) days
after the Banking Firm Appointment Date, the Designated Valuation Firm shall be
selected pursuant to the Administered Rules.  Each of Licensee and Licensor (or
its Designee) shall execute an engagement letter with the Designated Valuation
Firm in customary form reasonably acceptable to Licensee, Licensor (or its
Designee) and the Designated Valuation Firm.

 

4.4.2      Within forty-five (45) days after the Banking Firm Appointment Date,
each investment banking firm shall determine its final calculation of the Fair
Market Value and shall deliver such final calculation to each of Licensor (or
its Designee), Licensee and the Designated Valuation Firm.

 

--------------------------------------------------------------------------------


 

Upon receipt of such final calculations, the Designated Valuation Firm shall,
within fifteen (15) days, determine its final calculation of the Fair Market
Value by selecting either the Fair Market Value as calculated by the investment
banking firm selected by Licensor (or its Designee) or the Fair Market Value as
calculated by the investment banking firm selected by Licensee.

 

4.4.3      Licensee shall, and shall cause its Affiliates to, provide reasonable
access by each of the designated investment banking firms and the Designated
Valuation Firm to members of management of Licensee and its Affiliates and to
the books and records of the Selected Brand Restaurant Businesses so as to allow
such investment banking firms and the Designated Valuation Firm to conduct due
diligence examinations in scope and duration as are customary in valuations of
this kind.

 

4.4.4      Each of Licensee and Licensor agrees to (and agrees to cause its
Affiliates and, with respect to Licensor, its Designee to) cooperate with each
of the investment banking firms and the Designated Valuation Firm and to provide
to them such information as may reasonably be requested.  Costs of the
Designated Valuation Firm provided for in this Section 4.4 of this Exhibit D
shall be borne equally by Licensee, on the one hand, and Licensor (or its
Designee), on the other hand, with each of Licensee and Licensor (or its
Designee) bearing the cost of its own selected investment banking firm.

 

5.            CERTAIN COVENANTS

 

5.1          Purchase Agreement.

 

5.1.1      From and after the Structure Determination Date, Licensee and
Licensor (or its Designee) shall each use its commercially reasonable efforts
acting in good faith to negotiate and enter into a definitive purchase agreement
(the “Purchase Agreement”) and other reasonably necessary or appropriate
definitive agreements, including assignment agreements, bills of sale and/or
other instruments of conveyance and assignment (collectively, with the Purchase
Agreement, the “Definitive Agreements”), with regard to the purchase of the
Selected Assets.  For the avoidance of doubt, the Purchase Agreement shall:
(a) contain customary representations, warranties, covenants and conditions,
including representations and warranties regarding organization and
qualification, authority, no conflicts, consents, financial statements, absence
of liabilities, absence of certain changes/events, material contracts, title to
the Selected Assets, condition of the Selected Assets, real property, inventory,
accounts receivable and payable, insurance, legal proceedings, governmental
orders, compliance with laws (including employee-related laws and laws relating
to corrupt business practices, money laundering, anti-bribery and
anti-corruption), permits, environmental matters, tax matters, employee matters
and brokers and, if the purchase involves the purchase of shares or other equity
interests, title to equity interests, capitalization and subsidiaries;
(b) contain customary provisions regarding the indemnification of the Licensor
Parties in respect of the Excluded Liabilities as contemplated by Section 4.2 of
this Exhibit D and breaches of representations, warranties and covenants; (c) be
governed by the law of the State of Texas, U.S.A.; and (d) be consistent with
the provisions of this Exhibit D.

 

5.1.2      If Licensee and Licensor (or its Designee) are unable to negotiate
and enter into the Purchase Agreement within forty-five (45) days after the
Structure Determination Date, then Licensor (or its Designee) may either
(x) abandon pursuit of its Purchase Right (it being understood that such
abandonment shall not waive or be deemed to waive any further exercise by
Licensor of its rights under Section 15.4.5 of the Agreement in respect of any
other default by Licensee or any exercise by Licensor of its rights under any
other provision of Section 15.4 of the Agreement in respect of the default that
resulted in Licensor’s exercise of the Purchase Right so abandoned) or (y) have
any outstanding provisions within the Definitive Agreements determined by
arbitration administered by CPR in accordance with the Administered Rules as
modified by the procedures set forth in this Section 5.1 of this Exhibit D as
follows:

 

--------------------------------------------------------------------------------


 

(a)          If Licensor (or its Designee) elects to have the Definitive
Agreements determined by arbitration, it shall so notify Licensee.  Within
thirty (30) days after the date such notice is given (the date such notice is
given, the “Definitive Agreement Arbitration Notice Date”), each of Licensee and
Licensor (or its Designee) shall designate (and notify the other of the
designation of) an arbitrator and shall instruct such arbitrators to jointly
designate the Mutually Designated Arbitrator.  In the event that either Licensee
or Licensor fails to notify the other of its selected arbitrator within thirty
(30) days after the Definitive Agreement Arbitration Notice Date, then upon
written application by either Licensee or Licensor (or its Designee), that
arbitrator shall be appointed pursuant to the Administered Rules.  In the event
that the two (2) arbitrators selected as provided in this Section 5.1.2(a) of
this Exhibit D fail to appoint the Mutually Designated Arbitrator within
forty-five (45) days after Definitive Agreement Arbitration Notice Date, then
the Mutually Designated Arbitrator will be appointed pursuant to the
Administered Rules.  For purposes hereof, “Mutually Designated Arbitrator” means
the arbitrator jointly designated by arbitrators initially appointed pursuant to
this Section 5.1 of this Exhibit D (or otherwise designated in accordance
herewith), which is neither an Affiliate of Licensee or Licensor (or its
Designee) nor has performed any significant work for Licensee or Licensor (or
its Designee) or any of their respective Affiliates within the prior two
(2) years.

 

(b)          Licensee and Licensor (or its Designee) shall each have the right
to submit for resolution pursuant hereto all (but not less than all) of the
Definitive Agreements and may each provide the Mutually Designated Arbitrator
copies of the proposed Purchase Agreement and other Definitive Agreements marked
to indicate the provisions that are and are not mutually agreed upon as of such
date.  Such right to submit materials to the Mutually Designated Arbitrator must
be exercised by Licensee or Licensor (or its Designee), as applicable, no later
than twenty (20) days after the date on which it is notified of the identity of
the Mutually Designated Arbitrator (the last date after which either Licensee or
Licensor (or its Designee) may submit proposed Definitive Agreements being the
“Submission Cutoff Date”).  A copy of all materials submitted to the Mutually
Designated Arbitrator pursuant to this Section 5.1.2(b) shall be provided by
Licensee or Licensor (or its Designee), as applicable, to the other concurrently
with submission thereof to the Mutually Designated Arbitrator.

 

(c)          The Mutually Designated Arbitrator shall consider the positions of
Licensee and Licensor (or its Designee) in any materials submitted prior to the
Submission Cutoff Date and shall, within thirty (30) days after the Submission
Cutoff Date, deliver to each of Licensee and Licensor (and its Designee) a
Purchase Agreement and other Definitive Agreements to govern the purchase of the
Selected Assets and which: (i) effectuate the purchase of the Selected Assets in
accordance with the Structure Notice, incorporate the Fair Market Value (as
determined in accordance with this Exhibit D), provide for the assumption of the
Assumed Liabilities by Licensor (or its Designee) and the retention of the
Excluded Liabilities by Licensee and otherwise conform to, and are not
inconsistent with, the other mechanisms and principles agreed by the Parties or
set forth in this Exhibit D; and (ii) are determined by the Mutually Designated
Arbitrator to be otherwise commercially reasonable and to reflect market terms
for transactions of a similar nature to the purchase of the Selected Assets. 
Subject to the foregoing, in determining the Purchase Agreement and other
Definitive Agreements, the Mutually Designated Arbitrator may incorporate
provisions and documents recommended by Licensor (or its Designee) or by
Licensee or other provisions and documents determined to be appropriate by the
Mutually Designated Arbitrator.

 

(d)          The arbitration shall be conducted in English.  Any document that a
Party seeks to use that is not in English shall be provided along with an
English translation.

 

(e)          The place of arbitration shall be Dallas, Texas, U.S.A.

 

--------------------------------------------------------------------------------


 

(f)           The costs and expenses of any such arbitration, including
compensation and expenses of the Mutually Designated Arbitrator (but excluding
lawyers’ fees incurred by either Party (or its Designee)), shall be borne by
both Licensee and Licensor (or its Designee) equally.

 

(g)          The Purchase Agreement and other Definitive Agreements determined
by the Mutually Designated Arbitrator in accordance with this Exhibit D shall be
final and binding upon Licensee and Licensor (and its Designee), absent manifest
error and subject to Section 4.3 of this Exhibit D; provided, that no
determination shall, or shall be deemed to, waive (and each of Licensee and
Licensor (and its Designee) shall retain, regardless of any determination by the
Mutually Designated Arbitrator) the right to seek any and all remedies in the
event of any breach by either Party of its covenants set forth in this
Exhibit D; provided further, that after any determination, Licensee and Licensor
(or its Designee) may (but shall have no right or obligation to) modify the
Purchase Agreement or other Definitive Agreements upon mutual agreement.

 

5.2          Required Consents and Approvals.  During and after the negotiation
of the Purchase Agreement, Licensee and Licensor (or its Designee) shall each
use its commercially reasonable efforts acting in good faith to obtain such
governmental and third party consents as may be required in order to consummate
the closing of the purchase of the Selected Assets.  In the event that a
relevant governmental authority or third party refuses to grant any necessary
consent, Licensee and Licensor (or its Designee) shall consult with each other
and negotiate in good faith an arrangement to provide that the objectives set
out in this Exhibit D are met to the fullest extent permissible under Applicable
Laws.

 

5.3          Interim Operations.  Subject to compliance with Applicable Laws (as
advised in writing by outside counsel), from and after the date on which
Licensor (or its Designee) gives notice to Licensee of its exercise of the right
to purchase the Selected Brand Restaurant Businesses pursuant to Section 15.4.5
of the Agreement, Licensee shall not, and shall cause its Affiliates not to,
engage in any practice, take any action or enter into any transaction outside of
the ordinary course of business with respect to the Assets, and Licensee shall,
and shall cause its Affiliates to, use commercially reasonable efforts to
preserve, intact, all of their respective rights with respect to the Assets and
the Selected Brand Restaurant Businesses.  In furtherance of the foregoing, and
subject to compliance with Applicable Laws (as advised in writing by outside
counsel), Licensee shall not, and shall cause its Affiliates not to, except with
the prior written consent of Licensor (or its Designee): (a) Transfer any
material Assets; (b) enter into any material contract, including any material
amendment, modification or termination of any existing material contract, with
respect to the Assets, other than in the ordinary course of business consistent
with past practice; (c) change any customary methods of operation in any
material respect; (d) settle or compromise any material legal proceeding or
investigation, or enter into any consent, decree, injunction or similar
restraint or form of equitable relief in settlement of any material proceeding
or investigation, with respect to the Assets, other than in the ordinary course
of business consistent with past practice; or (e) impose or permit to be imposed
any lien upon any material Assets, other than in the ordinary course of business
consistent with past practice.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

GUARANTY

 

Yum China Holdings, Inc., a Delaware corporation (“Guarantor”),  hereby executes
this Guaranty (this “Guaranty”), which shall be deemed a part of the Master
License Agreement (including, for the avoidance of doubt, the Exhibits thereto,
the “Agreement”) between Yum! Restaurants Asia Pte. Ltd., a private limited
company organized and existing under the laws of Singapore (“YRAPL”), and Yum
Restaurants Consulting (Shanghai) Company Limited, a company organized under the
laws of the People’s Republic of China (“YCCL”), for purposes of making the
following guaranty in favor, and for the benefit, of YRAPL.

 

Capitalized terms used herein without definition shall have the meaning ascribed
thereto in the Agreement.

 

A.            Guaranty

 

Guarantor, intending to be legally bound, hereby absolutely, irrevocably and
unconditionally guarantees, as primary obligor and not merely as a surety, to
YRAPL the prompt and complete performance of each and all of the obligations of
YCCL under the Agreement, including prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, upon demand or otherwise,
and at all times thereafter, of any and all of the payment obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of YCCL to YRAPL under the Agreement (each such obligation, a
“Guarantee Obligation,” and collectively, the “Guarantee Obligations”).  Upon
failure by YCCL to perform any Guarantee Obligation, Guarantor shall forthwith
without demand perform such obligation in the manner specified herein.  
Guarantor hereby agrees that its obligations hereunder shall be an absolute,
irrevocable and unconditional guarantee of payment and performance and not
merely a guaranty of collection.

 

All payments made of a Guarantee Obligation will be paid free and clear of and
without deduction or withholding for or on account of any Tax (as defined in the
Tax Matters Agreement), except as may be required by Law. If Guarantor shall be
required by Applicable Law to deduct or withhold any Taxes from such payments,
then (i) Guarantor shall make such deductions or withholdings as are required by
Applicable Law, (ii) Guarantor shall timely pay the full amount deducted or
withheld to the applicable Tax Authority (as defined in the Tax Matters
Agreement) and provide YRAPL with receipts or other proof of such payment
promptly upon receipt, and (iii) if the amount received by YRAPL is less than
the amount it would have received had the applicable payment been made by YCCL
(after making any deductions or withholdings as YCCL would have been required to
make under Applicable Law), Guarantor shall gross up the payment to YRAPL so
that the net amount that YRAPL receives is the same as the amount it would have
received (after making any deductions or withholdings) had the applicable
payment been made by YCCL.

 

Guarantor hereby agrees that its obligations hereunder shall not be released,
diminished, impaired, reduced or affected by any renewal, extension, adjustment
or modification of any of the Guarantee Obligations, including the time, place
or manner of payment or performance thereof, and Guarantor hereby consents to
any changes in the terms of any of the Guarantee Obligations as agreed to by
YRAPL and YCCL, and to any settlement or adjustment with respect to any of the
Guarantee Obligations entered into between YRAPL and YCCL.  Guarantor hereby
acknowledges that it will receive substantial benefits from the transactions
contemplated by the Agreement, and this Guaranty, including the waivers set
forth herein, is knowingly made in contemplation of such benefits.  The
Guarantee Obligations shall conclusively be deemed to have been created,
contracted or incurred in reliance on this Guaranty.

 

--------------------------------------------------------------------------------


 

No failure or delay on the part of YRAPL in the exercise of any right or remedy
with respect to any of the Guarantee Obligations shall operate as a waiver
thereof or any obligations of Guarantor hereunder, and no single or partial
exercise by YRAPL of any right or remedy with respect to any of the Guarantee
Obligations shall preclude any other or further exercise thereof or the exercise
of any other right or remedy.  YRAPL shall not have any obligation to proceed at
any time or in any manner against, or to exhaust any or all of YRAPL’s rights
against, YCCL or any other Person liable for any of the Guarantee Obligations
prior to proceeding against Guarantor hereunder.  Without limiting the
foregoing, YRAPL shall not be obligated to file any claim relating to the
Guarantee Obligations in the event that YCCL becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of YRAPL to so file shall
not affect the Guarantee Obligations or the obligations of Guarantor. 
Guarantor’s obligations hereunder shall remain in full force and effect until
all Guarantee Obligations shall have been performed in full.  If at any time any
performance of any Guarantee Obligation is rescinded or must be otherwise
restored or returned upon YCCL’s insolvency, bankruptcy or reorganization or
otherwise, Guarantor’s obligations hereunder with respect to such performance
shall be reinstated as though such performance had been due but not made at such
time.

 

Guarantor hereby acknowledges and agrees that its obligations hereunder shall
not be released, discharged or affected by (a) any change in corporate
existence, structure or ownership of YCCL or any other Person, (b) any
insolvency, bankruptcy, reorganization or similar proceeding affecting YCCL or
any other Person, (c) the addition, substitution or release of any Person now or
hereafter liable with respect to the Guarantee Obligations, (d) any rescission,
waiver or amendment of the Agreement, (e) the existence of any claim, set-off or
other right that Guarantor may have against any Person, (f) the adequacy of any
other means of YRAPL obtaining payment or performance related to any of the
Guarantee Obligations, (g) the validity or enforceability of the Agreement, or
(h) any other act or omission to act or delay of any kind by YRAPL, YCCL or any
other Person or any other circumstance which might, but for the provisions
hereof, constitute a legal or equitable discharge of or defense to Guarantor’s
obligations hereunder (other than to the extent such act, omission, delay or
circumstance gives rise to a defense available to YCCL under the Agreement to
performance of the Guarantee Obligations).

 

Guarantor hereby waives any and all rights or defenses which would otherwise
require an election of remedies by YRAPL, and further waives promptness,
diligence, presentment, demand for payment, default, dishonor and protest,
notice of any Guarantee Obligations incurred and all other notices of any kind
(other than those expressly required by the Agreement), all defenses that may be
available by virtue of any valuation, stay, moratorium or similar Applicable Law
now or hereafter in effect, any right to require the marshalling of assets of
YCCL or any other Person and all suretyship defenses generally (other than fraud
and defenses that are available to YCCL under the Agreement to performance of
the Guarantee Obligations).   Guarantor hereby waives and agrees not to exercise
any rights that it may have or acquire against YCCL that arise from the
existence, payment, performance or enforcement of the Guarantee Obligations
(other than any such rights that YCCL has against YRAPL under the Agreement),
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of YRAPL
against YCCL, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including the right to take or receive
from YCCL, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the Guarantee Obligations shall have been performed in full
(including, with respect to any payment obligations, all such amounts due having
been paid to YRAPL in cash in full).  If any amount shall be paid to Guarantor
in violation of the immediately preceding sentence at any time prior to the
performance in full of the Guarantee Obligations, such amount shall be received
and held in trust for the benefit of YRAPL, shall be segregated from other
property and funds of Guarantor and shall forthwith be paid or delivered to
YRAPL in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guarantee Obligations.

 

--------------------------------------------------------------------------------


 

Guarantor hereby acknowledges and agrees that this Guaranty is a primary
obligation of Guarantor, and that YRAPL shall be entitled to make a demand
hereunder, and pursue all of its rights and remedies against Guarantor, whether
or not YRAPL has made any demand or pursued any remedies, or during the pendency
of any demand made or remedies pursued, against YCCL or any other Person. 
Guarantor represents and warrants to YRAPL that (a) Guarantor has the financial
capacity to pay and perform the Guarantee Obligations, (b) Guarantor has all
requisite power and authority to execute, deliver and perform this Guaranty,
(c) the execution, delivery and performance of this Guaranty has been duly
authorized by all necessary action by Guarantor, (d) this Guaranty constitutes
the legal, valid and binding obligation of Guarantor, enforceable against
Guarantor in accordance with its terms, (e) this Guaranty does not contravene
any provision of Guarantor’s organizational documents or violate, in any
material respect, any Applicable Laws or contractual restriction binding on
Guarantor or any of its assets and (f) all consents, approvals, authorizations
and permits of, and all filings with and notifications to, any Governmental
Authority necessary for the due execution, delivery and performance of this
Guaranty by Guarantor have been obtained or made and all conditions thereof have
been duly complied with, and no other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the execution,
delivery or performance of this Guaranty.

 

B.                                   Dispute Resolution

 

(1)     Certain Definitions.  For purposes of this Guaranty, the term “Parties”
means YRAPL, YCCL and Guarantor and the term “Party” means any of them.

 

(2)         Governing Law.  This Guaranty shall be interpreted and construed
under the laws of the United States of America and the State of Texas, U.S.A.
(without regard to, and without giving effect to, their conflict of laws rules).

 

(3)         Pre-Arbitration Dispute Resolution.  Subject to Section 14.1.6.C. of
the Agreement,

 

(a)         Prior to submitting any dispute under the Agreement (with the
exception of any disputes concerning breaches thereof which YRAPL has determined
not to be curable) or this Guaranty to mediation, arbitration or any court or
other tribunal, YRAPL or YCCL (in the case of the Agreement) or YRAPL or
Guarantor (in the case of this Guaranty) shall provide written notice of the
dispute to the other Parties.  Upon such notice appropriate executives of YCCL
and YRAPL who have authority to resolve the dispute will meet either in person
or by video conference or similar means and shall discuss and use good faith
efforts to resolve the dispute. If the dispute cannot be resolved within thirty
(30) days of such notice, then the Parties shall submit the claim for resolution
to non-binding mediation in accordance with Section B(3)(b).

 

(b)         If the Parties are unable to resolve a dispute under the Agreement
or this Guaranty accordance with Section B(3)(a), the Parties agree to submit
the dispute (with the exception of any disputes concerning breaches of the
Agreement which YRAPL has determined not to be curable) to non-binding mediation
before bringing such dispute to arbitration in accordance with Section B(4). 
The Parties shall select a mediator within twenty (20) days of the date the
dispute is submitted to mediation by a Party.  The mediation shall be conducted
in English by a mediator mutually and jointly approved by YRAPL, on the one
hand, and YCCL and Guarantor, on the other hand, and failing agreement of the
Parties within the twenty (20) day period, by a mediator appointed by

 

--------------------------------------------------------------------------------


 

the International Institute for Conflict Prevention and Resolution (“CPR”) in
accordance with its mediation rules. The mediation shall be conducted at a
location mutually and jointly selected by YRAPL, on the one hand, and YCCL and
Guarantor, on the other hand, within ten (10) days following the date on which
the mediator is appointed, and failing agreement of the Parties within such time
period, then the mediation will be held in Dallas, Texas, U.S.A.  The costs and
expenses of any such mediation, including compensation and expenses of the
mediator (and except for the lawyers’ fees incurred by any Party), shall be
borne by YRAPL, on the one hand, and YCCL and Guarantor, on the other hand,
equally.

 

(4)         Arbitration.  If the Parties are unable to resolve a dispute under
the Agreement or this Guaranty by mediation in accordance with Section B(3)(b),
then such dispute and any other controversy or claim arising out of or relating
to the Agreement or this Guaranty, or the breach hereof, including without
limitation the determination of the scope or applicability of this agreement to
arbitrate, shall, upon written request of a Party (the “Arbitration Request”),
be determined by arbitration administered by CPR in accordance with the CPR
Rules for Administered Arbitration (“Administered Rules”). Subject to
Section 14.1.6.C of the Agreement, details of the arbitration are as follows:

 

(a)         There shall be three (3) arbitrators.  The panel of three
(3) arbitrators will be chosen as follows:  (i) within fifteen (15) days from
the date of the receipt of the Arbitration Request, each of YRAPL, on the one
hand, and YCCL and Guarantor, on the other hand, will name an arbitrator; and
(ii) the two (2) arbitrators so appointed will thereafter name a third,
independent arbitrator who will act as chairperson of the arbitral tribunal.  In
the event that YRAPL, on the one hand, or YCCL and Guarantor, on the other,
fails to name an arbitrator within fifteen (15) days following the date of
receipt of the Arbitration Request, then upon written application by a Party,
that arbitrator shall be appointed pursuant to the Administered Rules.  In the
event that, within thirty (30) days from the date on which the second of the two
(2) arbitrators was named, the two (2) appointed arbitrators fail to appoint the
third, then the third arbitrator will be appointed pursuant to the Administered
Rules.

 

(b)         The arbitration shall be conducted in English.  Any document that a
Party seeks to use that is not in English shall be provided along with an
English translation.

 

(c)          The place of arbitration shall be Dallas, Texas, U.S.A.

 

(d)         The arbitrators shall establish procedures under which each Party
will be entitled to conduct discovery.

 

(e)          The arbitrators shall award to the substantially prevailing Party
(as determined by the arbitrators) the costs and expenses of the proceeding,
including reasonable attorneys’ and experts’ fees.

 

(f)           The arbitrators will issue a reasoned award.

 

(g)          Notwithstanding any language herein to the contrary, the Parties
agree that the award rendered by the arbitrators (the “Original Award”) may be
appealed under the CPR Arbitration Appeal Procedure (“Appeal Procedure”). 
Appeals must be initiated within thirty (30) days of receipt of an Original
Award, in accordance with Rule 2 of the Appeal Procedure, by filing a written
notice with CPR.  The Original Award shall not be considered final until after
the expiration of the time for filing the notice of appeal pursuant to the
Appeal Procedure.  Following the appeal process, either (i) the

 

--------------------------------------------------------------------------------


 

Original Award, if no changes have been made by the appellate Tribunal, or
(ii) the appellate award, if the Original Award has been changed by the
appellate tribunal, may be entered in any court having jurisdiction thereof. 
Unless otherwise agreed by the Parties, the appeal shall be conducted at the
place of the original arbitration.

 

(h)         Any award rendered by the arbitrators that is not appealed in
accordance with the foregoing provisions or that is not modified by the appeal
tribunal, and any award as modified or established by the appeal tribunal, shall
be final and judgment may be entered thereon in any court having jurisdiction
thereof.

 

(i)             Each Party retains the right to apply to any court of competent
jurisdiction for provisional and/or conservatory relief, including prearbitral
attachments or injunctions, and any such request shall not be deemed
incompatible with the agreement to arbitrate or a waiver of the right to
arbitrate.

 

(j)            The existence and content of the arbitral proceedings and any
rulings or award shall be kept confidential by the Parties and members of the
arbitral tribunal except (i) to the extent that disclosure may be required of a
Party to comply with Applicable Laws or the rules of any applicable stock
exchange, protect or pursue a contractual right or perform a contractual
obligation, or enforce or challenge an award in bona fide legal proceedings
before a court or other judicial authority, (ii) with the consent of all
Parties, (iii) where needed for the preparation or presentation of a claim or
defense in arbitration, (iv) where such information is already in the public
domain other than as a result of a breach of this Section, or (v) by order of
the arbitral tribunal upon application of a Party.

 

(5)         Limitations Period.  Any claim arising out of or relating to the
Agreement or this Guaranty shall be governed by the statute of limitations under
the governing law set forth in Section B(2).

 

(6)         Enforcement Costs.  Each Party shall bear its own legal costs
(including attorneys’ and experts’ fees, and all other expenses) incurred in
enforcing the Agreement or this Guaranty or in otherwise pursuing, or defending
against, a claim, demand, action, or proceeding under or in connection with the
Agreement or this Guaranty.

 

C.            Miscellaneous

 

If any term or other provision of this Guaranty is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms, provisions and conditions of
this Guaranty shall nevertheless remain in full force and effect.  No Party
hereto shall assert, and each Party shall cause its respective Affiliates not to
assert, that this Guaranty or any part hereof is invalid, illegal or
unenforceable.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Guaranty so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

This Guaranty, together with the Agreement, constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, among the Parties with respect to the subject matter hereof.  No
amendment, modification or waiver of any provision hereof shall be enforceable
unless approved by each Party in writing.

 

--------------------------------------------------------------------------------


 

The provisions of this Guaranty are solely for the benefit of the Parties and do
not and are not intended to confer upon any Person except the Parties any rights
or remedies hereunder, and there are no third-party beneficiaries of this
Guaranty and this Guaranty shall not provide any third Person with any remedy,
claim, liability, reimbursement or other right in excess of those existing
without reference to this Guaranty.

 

This Guaranty shall remain in full force and effect and shall be binding on
Guarantor, and its successors and assigns, until all the Guarantee Obligations
have been performed in full.

 

Section 19.10 (Construction) of the Agreement is hereby incorporated in this
Guaranty as if fully set forth herein.  This Guaranty may be executed in one
(1) or more counterparts, all of which shall be considered one (1) and the same
agreement, and shall become effective when one (1) or more counterparts have
been signed by each of the Parties and delivered to the other Parties (it being
agreed that delivery of a manual, stamp or mechanical signature, whether in
person, by courier, by facsimile or by email in portable document format, shall
be effective).

 

[Signatures to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above by its officer thereunto duly
authorized.

 

 

YUM CHINA HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

Yum China Holdings, Inc.

 

16/F Two Grand Gateway, 3 Hongqiao Road

 

Shanghai, the People’s Republic of China

 

--------------------------------------------------------------------------------


 

Accepted and agreed to by:

 

 

 

YUM! RESTAURANTS ASIA PTE. LTD.

 

 

 

 

 

Name:

 

Title:

 

 

 

Address:

 

Yum! Restaurants Asia Pte. Ltd.

 

99 Bukit Timah Road, #06-09

 

Singapore 229835

 

 

 

YUM RESTAURANTS CONSULTING (SHANGHAI) COMPANY LIMITED

 

 

 

 

 

Name:

 

Title:

 

 

 

Address:

 

Yum Restaurants Consulting (Shanghai) Company Limited

 

16/F Two Grand Gateway, 3 Hongqiao Road

 

Shanghai, the People’s Republic of China

 

 

--------------------------------------------------------------------------------